--------------------------------------------------------------------------------




DATED     1st June          2006








GULF OFFSHORE N.S. LIMITED
(as borrower)


- and -


DnB NOR Bank ASA
and others
(as banks)


- and -




DnB NOR Bank ASA
(as mandated lead arranger)


- and -


DnB NOR Bank ASA
(as agent and security trustee)






_________________________________________


US$60,000,000 SECURED
REDUCING REVOLVING LOAN
FACILITY AGREEMENT
_________________________________________
















STEPHENSON HARWOOD
One, St. Paul's Churchyard
London EC4M 8SH
Tel: 020 7329 4422
Fax: 020 7329 7100
Ref: 1313

--------------------------------------------------------------------------------


CONTENTS

 
1
Definitions and Interpretation
1
2
The Facility and its Purpose
21
3
Conditions Precedent and Subsequent
27
4
Representations and Warranties
30
5
Repayment, Prepayment and Currency Option
34
6
Interest
38
7
Fees
40
8
Security Documents
40
9
Agency and Trust
40
10
Covenants
50
11
Earnings
56
12
Events Of Default
57
13
Set-Off and Lien
61
14
Assignment and Sub-Participation
62
15
Payments, Mandatory Prepayment, Reserve Requirements and Illegality
64
16
Communications
69
17
General Indemnities
70
18
Miscellaneous
72
19
Law and Jurisdiction
76
 
SCHEDULE 1
78
 
The Banks, the Commitments and the Proportionate Shares
78
 
SCHEDULE 2
79
 
The Vessels
79




--------------------------------------------------------------------------------




SCHEDULE 3
80
Form of Transfer Certificate
80
SCHEDULE 4
83
Form of Drawdown Notice
83
SCHEDULE 5
85
Calculation of the Mandatory Cost
85
SCHEDULE 6
88
Form of Compliance Certificate
88

 

--------------------------------------------------------------------------------


 
LOAN FACILITY AGREEMENT
 
Dated:   1st June 2006
 
BETWEEN:-
 
(1)
GULF OFFSHORE N.S. LIMITED, a company incorporated according to the law of
England and Wales whose principal place of business is at 10 Charlotte Road,
Barnes, London SW13 9QJ, England (the "Borrower"); and

 
(2)
the banks and financial institutions listed in Schedule 1, each acting through
its office at the address indicated against its name in Schedule 1 (together
"the Banks" and each a "Bank"); and

 
(3)
DnB NOR Bank ASA acting as mandated lead arranger (in that capacity the "MLA");
and

 
(4)
DnB NOR Bank ASA acting as agent and security trustee through its office at Lars
Hillesgate 30, PO Box 7100, NO-5020 Bergen, Norway (in that capacity the
"Agent").

 
WHEREAS:-
 
Each of the Banks has agreed to advance to the Borrower its respective
Commitment of an aggregate principal amount not exceeding sixty million Dollars
($60,000,000) for the general corporate purposes of the Borrower.
 
IT IS AGREED as follows:-
 

1  
Definitions and Interpretation

 
1.1 Definitions
 
In this Agreement:-
 

 
1.1.1
"Accounts" means the consolidated financial accounts of the Guarantor to be
provided to the Agent pursuant hereto.

 

 
1.1.2
"Address for Service" means 10 Charlotte Road, Barnes, London, SW13 9QJ, England
or, in relation to any of the Security Parties, such other address in England
and Wales as that Security Party may from

 



--------------------------------------------------------------------------------




time to time designate by no fewer than ten (10) Business Days' written notice
to the Agent.
 

 
1.1.3
"Administration" has the meaning given to it in paragraph 1.1.3 of the ISM Code.

 

 
1.1.4
"Advance Date", in relation to any Drawing, means the date on which that Drawing
is advanced by the Banks to the Borrower pursuant to Clause 2.

 

 
1.1.5
"Agent's Spot Rate of Exchange" means the Agent's spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11.00 a.m. on a particular day.

 

 
1.1.6
"Approved Brokers" means H. Clarkson & Co. Ltd, Simpson Spence & Young
Shipbrokers Ltd, Fearnley AS, R. S. Platou AS and Seabrokers Group.

 

 
1.1.7
"Assignments" means the first priority assignments of the Insurances and
Requisition Compensation of the Vessels to be made between the Borrower and the
Agent referred to in Clause 8.1.2 (each an "Assignment").

 
1.1.8 "Base Currency" means Dollars.
 

 
1.1.9
"Base Currency Amount" means the amount specified in the Drawdown Request or, if
the amount requested is not denominated in the Base Currency, that amount
converted into the Base Currency at the Agent's Spot Rate of Exchange on the
date which is three (3) Business Days before the Advance Date adjusted to
reflect any repayment (other than a repayment arising from a change of currency)
or prepayment.

 

 
1.1.10
"Borrower's Obligations" means all of the liabilities and obligations of the
Borrower to the Finance Parties under or pursuant to the Borrower's Security
Documents, whether actual or contingent, present or future, and whether incurred
alone or jointly or jointly and severally with any other and in whatever
currency, including (without limitation) interest, commission and all other
charges and expenses.

 


2

--------------------------------------------------------------------------------





 
1.1.11
"Borrower's Security Documents" means those of the Security Documents to which
the Borrower is or is to be a party.

 

 
1.1.12
"Break Costs" means all documented costs, losses, premiums or penalties incurred
by any of the Finance Parties in the circumstances contemplated by Clause 17.4
or as a result of any of them receiving any prepayment of all or any part of the
Facility (whether pursuant to Clauses 5.2 and 5.3 or otherwise) or any other
payment under or in relation to the Security Documents on a day other than the
due date for payment of the sum in question, and includes (without limitation)
any losses or costs incurred in liquidating or re-employing deposits from third
parties acquired to effect or maintain the Facility, and any liabilities,
expenses or losses incurred by any of the Finance Parties in terminating or
reversing, or otherwise in connection with, any interest rate and/or currency
swap, transaction or arrangement entered into by any of the Finance Parties with
any member of the Group to hedge any exposure arising under this Agreement, or
in terminating or reversing, or otherwise in connection with, any open position
arising under this Agreement.

 

 
1.1.13
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, New York City and Bergen and which is a
TARGET Day.

 

 
1.1.14
"Commitment" means, in relation to each Bank, the amount of the Facility which
that Bank agrees to advance to the Borrower as its several liability as
indicated against the name of that Bank in Schedule 1, as reduced from time to
time in accordance with Clause 2.4, or, where the context permits, the amount of
the Facility advanced by that Bank and remaining outstanding.

 

 
1.1.15
"Commitment Commission" means the commitment commission to be paid by the
Borrower to the Agent on behalf of the Banks pursuant to Clause 7.

 

 
1.1.16
"Commitment Termination Date" means the date falling one month prior to the
Termination Date.

 


3

--------------------------------------------------------------------------------





 
1.1.17
"Communication" means any notice, approval, demand, request or other
communication from one party to this Agreement to any other party to this
Agreement.

 

 
1.1.18
"Communications Address" means 10111 Richmond Avenue, Suite 340, Houston, Texas,
77042, the United States of America (fax no: +1 713 963 0541 marked for the
attention of Mr E. Guthrie, email: ed.guthrie@gulfmark.com).

 

 
1.1.19
"Company" means at any given time the company responsible for a Vessel's
compliance with (i) the ISM Code under paragraph 1.1.2 of the ISM Code and/or
(ii) the ISPS Code (as the case may be).

 

 
1.1.20
"Compliance Certificate" means a certificate to be delivered by the Borrower to
the Agent substantially in the form of Schedule 6.

 

 
1.1.21
"Currency of Account" means, in relation to any payment to be made to a Finance
Party pursuant to any of the Security Documents, the currency in which that
payment is required to be made by the terms of the relevant Security Document.

 

 
1.1.22
"Default Rate" means the rate which is the aggregate of LIBOR, any Mandatory
Cost, the Margin and two per centum (2%) per annum.

 

 
1.1.23
"Determination Date" means

 
(a) the last day of each calendar quarter during the Facility Period;
 
(b) after the occurrence of an Event of Default which is continuing, any date
designated by the Agent upon at least three (3) Business Days' prior written
notice to the Borrower; and
 
(c) each Advance Date.
 

 
1.1.24
"DOC" means in relation to the ISM Company, a valid Document of Compliance
issued for the ISM Company by the Administration under paragraph 13.2 of the ISM
Code.

 


4

--------------------------------------------------------------------------------





 
1.1.25
"Dollars" "US$" and "$" each means available and freely transferable and
convertible funds in lawful currency of the United States of America.

 

 
1.1.26
"Drawdown Notice" means a notice complying with Clause 2.3 in the form set out
in Schedule 4.

 

 
1.1.27
"Drawing" means a part (or, if requested and available, all) of the Facility
advanced by the Banks to the Borrower in accordance with Clause 2.

 

 
1.1.28
"Earnings", in relation to a Vessel, means all hires including (without
limitation) all time charter hire and bareboat charter hire, freights, pool
income and other sums payable to or for the account of the Borrower in respect
of that Vessel including (without limitation) all remuneration for salvage and
towage services, demurrage and detention moneys, contributions in general
average, compensation in respect of any requisition for hire and damages and
other payments (whether awarded by any court or arbitral tribunal or by
agreement or otherwise) for breach, termination or variation of any contract for
the operation, employment or use of that Vessel.

 

 
1.1.29
"Earnings Account" means a bank account to be opened in the name of the Borrower
with the Agent and designated "Vessel Net Earnings Account".

 

 
1.1.30
"EBITDA" means, for any twelve month period ending on a Determination Date, the
consolidated profit on ordinary activities of the Group before Taxes:

 
(a) adjusted to exclude interest received or receivable and other similar income
to the extent not already excluded;
 
(b) before the depreciation of fixed assets but after excluding any loss or gain
arising on the disposal of fixed assets or shares;
 
(c) before the deduction of Interest Expense for such period;
 


5

--------------------------------------------------------------------------------




(d) before any charge for the amortisation of goodwill, merger differences,
acquisition costs or any other intangible asset; and
 
(e) before adding or deducting extraordinary or exceptional items (to include,
for the avoidance of doubt, any redundancy costs and foreign exchange profits
and losses in relation to the funding of the business) in each case for such
period.
 

 
1.1.31
"Encumbrance" means any mortgage, charge, pledge, lien, assignment,
hypothecation, preferential right, option, title retention or trust arrangement
or any other agreement or arrangement which, in any of the aforementioned
instances, has the effect of creating security.

 

 
1.1.32
"Environmental Affiliate" means an agent or employee of the Borrower or a person
in a contractual relationship with the Borrower in respect of the Vessel owned
by it (including without limitation, the operation of or the carriage of cargo
of such Vessel).

 

 
1.1.33
"Environmental Approvals" means any present or future permit, licence, approval,
ruling, variance, exemption or other authorisation required under the applicable
Environmental Laws.

 

 
1.1.34
"Environmental Claim" means any and all enforcement, clean-up, removal,
administrative, governmental, regulatory or judicial actions, orders, demands or
investigations instituted or completed pursuant to any Environmental Laws or
Environmental Approvals together with any claims made by any third person
relating to damage, contribution, loss or injury resulting from any
Environmental Incident.

 

 
1.1.35
"Environmental Incident" means:

 

 
(a)
any release of Environmentally Sensitive Material from a Vessel; or

 

 
(b)
any incident in which Environmentally Sensitive Material is released from a
vessel other than a Vessel and which involves a collision between a Vessel and
such other vessel or some other incident of navigation or operation, in either
case, in connection

 


6

--------------------------------------------------------------------------------




with which the relevant Vessel is actually or potentially liable to be arrested,
attached, detained or injuncted and/or where any guarantor, any manager (or any
sub-manager of such Vessel) or any of its officers, employees or other persons
retained or instructed by it (or such sub-manager) are at fault or allegedly at
fault or otherwise liable to any legal or administrative action; or
 

 
(c)
any other incident in which Environmentally Sensitive Material is released
otherwise than from such Vessel and in connection with which that Vessel is
actually or potentially liable to be arrested and/or where any guarantor, any
manager (or any sub-manager of the relevant Vessel) or any of its officers,
employees or other persons retained or instructed by it (or such sub-manager)
are at fault or allegedly at fault or otherwise liable to any legal or
administrative action.

 

 
1.1.36
"Environmental Laws" means all present and future laws, regulations, treaties
and conventions of any applicable jurisdiction which:

 

 
(a)
have as a purpose or effect the protection of, and/or prevention of harm or
damage to, the environment;

 

 
(b)
relate to the carriage of Environmentally Sensitive Material or to actual or
threatened releases of Environmentally Sensitive Material;

 

 
(c)
provide remedies or compensation for harm or damage to the environment; or

 

 
(d)
relate to Environmentally Sensitive Materials or health or safety matters.

 

 
1.1.37
"Environmentally Sensitive Material" means (i) oil and oil products and (ii) any
other waste, pollutant, contaminant or other substance (including any liquid,
solid, gas, ion, living organism or noise) that may be harmful to human health
or other life or the environment or a nuisance to any person or that may make
the enjoyment, ownership or

 


7

--------------------------------------------------------------------------------




other territorial control of any affected land, property or waters more costly
for such person to a material degree.
 
1.1.38 "EURIBOR" means:
 
(a) the applicable Screen Rate; or
 
(b) (if no Screen Rate is available for the relevant Interest Period) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,
 

   
at 11.00 a.m. (Brussels time) on the Quotation Day for the offering of deposits
in euro in an amount comparable to the Loan (or any relevant part of the Loan)
and for a period comparable to the relevant Interest Period.

 

 
1.1.39
"euro" and "€" means the single currency of the Participating Member States.

 

 
1.1.40
"Event of Default" means any of the events set out in Clause 12.2.

 

 
1.1.41
"Execution Date" means the date on which this Agreement is executed by each of
the parties hereto.

 

 
1.1.42
"Facility" means the reducing revolving credit facility made available by the
Banks to the Borrower pursuant to this Agreement.

 

 
1.1.43
"Facility Outstandings" at any time means the total of all Drawings made at that
time, to the extent not reduced by repayments, prepayments or voluntary
reductions.

 

 
1.1.44
"Facility Period" means the period beginning on the Execution Date and ending on
the date when the whole of the Indebtedness has been repaid in full and the
Borrower has ceased to be under any further actual or contingent liability to
the Finance Parties under or in connection with the Security Documents.

 


8

--------------------------------------------------------------------------------





 
1.1.45
"Fee Letter" means a letter or letters from the Agent to the Borrower setting
out certain fees payable to the Agent in connection with the Facility.

 

 
1.1.46
"Final Balloon Payment" means an amount of thirty nine million two hundred
thousand Dollars ($39,200,000), less any voluntary cancellation pursuant to
Clause 2.4.2 or any mandatory prepayment pursuant to Clause 2.4.3 or Clause
2.4.4, which shall be payable on the Termination Date.

 

 
1.1.47
"Finance Parties" means the Banks, the MLA and the Agent.

 

 
1.1.48
"Financial Indebtedness" means any indebtedness of any person for or in respect
of:

 

 
(a)
moneys borrowed or raised;

 

 
(b)
amounts raised under any acceptance credit facility;

 

 
(c)
amounts raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or similar instruments;

 

 
(d)
amounts raised pursuant to any issue of shares of the relevant person which are
expressed to be redeemable;

 

 
(e)
the amount of any liability in respect of leases or hire purchase contracts
which would, in accordance with GAAP, be treated as finance or capital leases;

 

 
(f)
all reimbursement obligations whether contingent or not in respect of amounts
paid under a letter of credit or similar instrument;

 

 
(g)
all interest rate, currency swap and similar agreements obliging the making of
payments, whether periodically or upon the happening of a contingency (and the
value of such indebtedness shall be the mark-to-market valuation of such
transaction at the relevant time);

 


9

--------------------------------------------------------------------------------





 
(h)
amounts raised under any other transaction (including, without limitation, any
forward sale or purchase agreement) having the commercial effect of a borrowing;
and

 

 
(i)
any guarantee of indebtedness falling within paragraphs (a) to (i) above.

 

 
1.1.49
"First Reduction Date" means the date falling sixty six (66) calendar months
after the Execution Date.

 

 
1.1.50
"GAAP" means either IFRS or the generally accepted accounting principles in the
United States of America.

 

 
1.1.51
"Group" means GulfMark Offshore, Inc. and each of its Subsidiaries.

 

 
1.1.52
"Guarantee" means the guarantee and indemnity to be made by the Guarantor in
favour of the Agent referred to in Clause 8.1.3.

 

 
1.1.53
"Guarantor" means GulfMark Offshore, Inc., a company incorporated according to
the law of the State of Delaware whose principal place of business is at 10111
Richmond Avenue, Suite 340, Houston, Texas, 77042, the United States of America.

 

 
1.1.54
"IFRS" means International Financial Reporting Standards issued and/or adopted
by the International Accounting Standards Board.

 

 
1.1.55
"Indebtedness" means the Facility Outstandings; all other sums of any nature
including costs (together with all interest on any of those sums) which from
time to time may be payable by the Borrower to the Finance Parties pursuant to
the Security Documents; any damages payable as a result of any breach by the
Borrower of any of the Security Documents; and any damages or other sums payable
as a result of any of the obligations of the Borrower under or pursuant to any
of the Security Documents being disclaimed by a liquidator or any other person,
or, where the context permits, the amount thereof for the time being
outstanding.

 

 
1.1.56
"Insurances", in relation to a Vessel, means all policies and contracts of
insurance (including but not limited to hull and machinery, all entries in

 


10

--------------------------------------------------------------------------------




protection and indemnity or war risks associations) which are from time to time
taken out or entered into in respect of or in connection with that Vessel or her
increased value and (where the context permits) all benefits thereof, including
all claims of any nature and returns of premium.
 

 
1.1.57
"Interest Expense" means the interest paid by any member of the Group on the
Total Debt in the twelve month period ending on a Determination Date.

 

 
1.1.58
"Interest Payment Date" means each date for the payment of interest in
accordance with Clause 6.

 

 
1.1.59
"Interest Period" means each interest period selected by the Borrower or agreed
by the Banks pursuant to Clause 6.

 

 
1.1.60
"ISM Code" means the International Ship Management Code for the Safe Operation
of Ships and for Pollution Prevention.

 

 
1.1.61
"ISM Company" means, at any given time, the company responsible for a Vessel's
compliance with the ISM Code under paragraph 1.1.2 of the ISM Code.

 

 
1.1.62
"ISPS Code" means the International Ship and Port Security Code as adopted by
the Conference of Contracting Governments to the Safety of Life at Sea
Convention 1974 on 13 December 2002 and incorporated as Chapter XI-2 of the
Safety of Life at Sea Convention 1974.

 

 
1.1.63
"law" or "Law" means any law, statute, treaty, convention, regulation,
instrument or other subordinate legislation or other legislative or
quasi-legislative rule or measure, or any order or decree of any government,
judicial or public or other body or authority, or any directive, code of
practice, circular, guidance note or other direction issued by any competent
authority or agency (whether or not having the force of law).

 

 
1.1.64
"LIBOR" means:

 
(a) the applicable Screen Rate; or
 


11

--------------------------------------------------------------------------------




(b) (if no Screen Rate is available for any Interest Period or for any currency
in which the Facility is to be denominated during that Interest Period) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market,
 

   
at 11.00 a.m. (London time) on the Quotation Day for the offering of deposits in
the currency in which the Facility is to be denominated during the relevant
Interest Period in an amount comparable to the Facility (or any relevant part of
the Facility) and for a period comparable to the relevant Interest Period.

 

 
1.1.65
"Majority Banks" means any one or more Banks whose combined Proportionate Shares
exceed sixty six and two thirds per centum (66⅔%).

 

 
1.1.66
"Manager" means GulfMark Offshore, Inc. or any entity within the Group.

 

 
1.1.67
"Mandatory Cost" means for each Bank to which it applies, the cost imputed to
that Bank of compliance with the mandatory liquid asset requirements of the Bank
of England and/or the banking supervision or other costs imposed by the
Financial Services Authority, determined in accordance with Schedule  5
(Calculation of the Mandatory Cost).

 

 
1.1.68
"Margin" shall be calculated on, and effective from each Determination Date in
accordance with the following grid based on the ratio of (a) the Guarantor's
average Total Debt over the twelve (12) month period terminating on the relevant
Determination Date to (b) the Guarantor's consolidated EBITDA determined on the
relevant Determination Date:

 
Total Debt/EBITDA
 
 
Applicable Margin
 
Less than 2.5
 
 
0.70% p.a.
 
Equal to or greater than 2.5
 
   



12

--------------------------------------------------------------------------------






but less than 5.0
 
 
0.80% p.a.
 
Equal to or greater than 5.0
 
 
0.90% p.a.
 



 

 
1.1.69
"Material Adverse Effect" means a material adverse change in, or a material
adverse effect on:

 

 
(a)
the financial condition, assets, prospects or business of any Security Party or
on the consolidated financial condition, assets, prospects or business of the
Group;

 

 
(b)
the ability of any Security Party to perform and comply with its obligations
under any Security Document or to avoid any Event of Default;

 

 
(c)
the validity, legality or enforceability of any Security Document; or

 

 
(d)
the validity, legality or enforceability of any security expressed to be created
pursuant to any Security Document or the priority and ranking of any such
security.

 
1.1.70 "Material Subsidiary" means any Subsidiary of the Guarantor whose net
asset value represents ten per cent (10%) or more of the net asset value of the
Group, as indicated by the financial statements to be delivered to the Agent
pursuant to Clause 10.2.1.
 

 
1.1.71
"Maximum Facility Amount" means an amount not exceeding sixty million Dollars
($60,000,000), subject to any reductions effected in accordance with
Clauses 2.4, 15.7 and 15.8.

 

 
1.1.72
"Mortgages" means the first priority ship mortgages together with collateral
deed of covenants thereto over each of the Vessels made or to be made between
the Borrower and the Agent referred to in Clause 8.1.1 (each a "Mortgage").

 
1.1.73 "Net Earnings" means the Earnings less any Operating Commissions.
 


13

--------------------------------------------------------------------------------




1.1.74 "NIBOR" means the Norwegian interbank offered rate being the rate per
annum equal to the offered quotation for deposits in amounts equal to that
Drawing (and for periods equal to the Interest Period of that Drawing) appearing
on Reuters Screen page NIBR, published by Reuters through its monitor service or
any equivalent successor to such service at or about 12:00 p.m. (Oslo time) on
the applicable Quotation Day or if no such rate is available, the arithmetic
mean (rounded upwards to the nearest 1/16 of one per cent) of the rate per annum
at which the Agent is able to acquire NOK in the amount and for the Interest
Period equal to such Drawing in the Norwegian interbank market at or about 12:00
p.m. (Oslo time) on the applicable Quotation Day.
 
1.1.75 "Norwegian Kroner" means the lawful currency of the Kingdom of Norway.
 
1.1.76 "Optional Currency" means any of Dollars, Sterling, Euro and Norwegian
Kroner.
 
1.1.77 "Operating Commissions" means any commissions or fees payable by the
Borrower in respect of any of the Vessels to any agents in respect of the
chartering of the Vessels.
 

 
1.1.78
"Participating Member State" means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

 
1.1.79
"Party" means a party to this Agreement.

 

 
1.1.80
"Permitted Liens" means (i) any Encumbrance which has the prior written approval
of the Agent or (ii) any Encumbrances that arise either by operation of law or
in the ordinary course of the business of the relevant Security Party which are
discharged in the ordinary course of business.

 


14

--------------------------------------------------------------------------------





 
1.1.81
"Potential Event of Default" means any event which, with the giving of notice
and/or the passage of time and/or the satisfaction of any materiality test,
would constitute an Event of Default.

 

 
1.1.82
"Pre-Approved Classification Society" means any of Det norske Veritas, Lloyds
Register of Shipping, American Bureau of Shipping (ABS), Germanischer Lloyd or
Bureau Veritas.

 

 
1.1.83
"Proceedings" means any suit, action or proceedings begun by any of the Finance
Parties arising out of or in connection with the Security Documents.

 

 
1.1.84
"Proportionate Share" means, for each Bank, the percentage that its Commitment
bears to the aggregate Commitments of all Banks from time to time, being
initially the percentage indicated against the name of that Bank in Schedule 1.

 
1.1.85 "Quotation Day" means, in relation to any period for which an interest
rate is to be determined :
 
(a) (if the currency is sterling) the first day of that period;
 
(b) (if the currency is euro) two TARGET Days before the first day of that
period; or
 
(c) (for any other currency) two Business Days before the first day of that
period,
 
unless market practice differs in the relevant interbank market for a currency,
in which case the Quotation Day will be determined by the Agent in accordance
with market practice in that interbank market.
 

 
1.1.86
"Reference Banks" means the office of DnB NOR Bank ASA at Lars Hillesgate 30, PO
Box 7100, NO-5020 Bergen, Norway and The Royal Bank of Scotland plc at 1 Albyn
Place, Aberdeen AB10 1BR, Scotland or such other banks as may be appointed by
the Agent in consultation with the Borrower.

 


15

--------------------------------------------------------------------------------





 
1.1.87
"Requisition Compensation", in relation to a Vessel, means all compensation or
other money which may from time to time be payable to the Borrower as a result
of that Vessel being requisitioned for title or in any other way compulsorily
acquired (other than by way of requisition for hire).

 
1.1.88 "Screen Rate" means:
 

 
(a)
in relation to LIBOR, the British Bankers' Association Interest Settlement Rate
for the relevant currency and period; and

 

 
(b)
in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period; and

 

 
(c)
in relation to NIBOR, Reuters screen page NIBR,

 

   
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or the service ceases to be available, the Agent may specify another
page or service displaying the appropriate rate after consultation with the
Borrower and the Banks.

 
1.1.89 "Security Documents" means this Agreement, the Assignments, the
Mortgages, the Guarantee or (where the context permits) any one or more of them,
and any other agreement or document which may at any time be executed as
security for the payment of all or any part of the Indebtedness.
 
1.1.90 "Security Parties" means, at any relevant time, the Borrower, the
Guarantor and any other party who may at any time during the Facility Period be
liable for, or provide security for, all or any part of the Indebtedness, and
"Security Party" means any one of them.
 
1.1.91 "SMC" means a valid safety management certificate issued for a Vessel by
or on behalf of the Administration under paragraph 13.7 of the ISM Code.
 
1.1.92 "SMS" means, in relation to each Vessel, a safety management system for
that Vessel developed and implemented in accordance with the ISM
 


16

--------------------------------------------------------------------------------




Code and including the functional requirements, duties and obligations required
by the ISM Code.
 
1.1.93 "Sterling" means the lawful currency of England.
 
1.1.94 "Subsequent Reduction Dates" means each date falling at consecutive six
monthly intervals after the previous Subsequent Reduction Date which in the case
of the first Subsequent Reduction Date shall be six months after the First
Reduction Date.
 
1.1.95 "Subsidiary" means a subsidiary undertaking, as defined in section 736
Companies Act 1985, or any analogous definition under any other relevant system
of law.
 
1.1.96 "TARGET" means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system.
 
1.1.97 "TARGET Day" means any day on which TARGET is open for the settlement of
payments in euro.
 
1.1.98 "Taxes" means all taxes, levies, imposts, duties, charges, fees,
deductions and withholdings (including any related interest and penalties) and
any restrictions or conditions resulting in any charge, other than taxes on the
overall net income of a Finance Party or branch thereof, and "Tax" and
"Taxation" shall be interpreted accordingly.
 

 
1.1.99
"Termination Date" means the seventh anniversary of the Execution Date.

 

 
1.1.100
"Total Assets" means the amount which is equal to the total consolidated assets
of the Guarantor as shown in the Guarantor's latest audited consolidated balance
sheet less the goodwill (if any) of the Guarantor as shown in the Guarantor's
latest audited balance sheet.

 

 
1.1.101
"Total Debt" means the aggregate of:-

 
(a) the amount calculated in accordance with GAAP shown as each of "long term
debt", "short term debt" and "current portion of long
 


17

--------------------------------------------------------------------------------




term debt" on the latest consolidated balance sheet of the Guarantor; and
 
(b) the amount of any liability in respect of any lease or hire purchase
contract entered into by the Guarantor or any of its Subsidiaries which would,
in accordance with GAAP, be treated as a finance or capital lease.
 

 
1.1.102
"Total Loss", in relation to a Vessel, means:-

 
(a) an actual, constructive, arranged, agreed or compromised total loss of that
Vessel; or
 
(b) the requisition for title, compulsory acquisition, nationalisation or
expropriation of that Vessel by or on behalf of any government or other
authority (other than by way of requisition for hire); or
 
(c) the capture, seizure, arrest, detention or confiscation of that Vessel,
unless the Vessel is released and returned to the possession of the Borrower
within thirty (30) days after the capture, seizure, arrest, detention or
confiscation in question.
 

 
1.1.103
"Total Shareholders Equity" means the aggregate of the amount paid up on the
issued share capital of any relevant entity and the amount standing to the
credit of its capital and revenue reserves (including any share premium account
or capital redemption reserve but excluding any revaluation reserve,) plus or
minus the amount standing to the credit or debit (as the case may be) of its
profit and loss account.

 

 
1.1.104
"Transfer Certificate" means a certificate materially in the form set forth in
Schedule 3 signed by a Bank and a Transferee whereby:-

 
(a) such Bank seeks to procure the transfer to such Transferee of all or a part
of such Bank's rights and obligations under this Agreement upon and subject to
the terms and conditions set out in Clause 14; and
 
(b) such Transferee undertakes to perform the obligations it will assume as a
result of delivery of such certificate to the Agent
 


18

--------------------------------------------------------------------------------




and the Banks (other than the transferor Bank) as is contemplated in Clause 14.
 

 
1.1.105
"Transfer Date" means, in relation to any Transfer Certificate, the date for the
making of the transfer specified in the schedule to such Transfer Certificate.

 
1.1.106 "Transferee" means a bank or other financial institution to which a Bank
seeks to transfer all or part of such Bank's rights and obligations under this
Agreement.
 
1.1.107 "Trust Property" means:-
 
(a) the benefit of Clause 8 and the covenants contained in Clause 9.3; and
 
(b) all benefits arising under (including, without limitation, all proceeds of
the enforcement of) each of the Security Documents (other than this Agreement),
with the exception of any benefits arising solely for the benefit of the Agent.
 
1.1.108 "Valuation" means in relation to a Vessel the average of the written
valuations of that Vessel expressed in Dollars prepared by two of the Approved
Brokers (or such other firms of reputable independent shipbrokers as may be
acceptable to the Majority Banks), to be nominated by the Borrower. Such
valuations shall be prepared at the Borrower's expense (unless otherwise stated
in this Agreement), without a physical inspection, on the basis of a sale for
prompt delivery for cash at arm's length on a charter free basis between a
willing buyer and a willing seller.
 

 
1.1.109
"Vessels" means, subject to Clause 2.10, those vessels listed in Schedule 2
(each a "Vessel").

 
1.2 Interpretation
 
In this Agreement:-
 

 
1.2.1
words denoting the plural number include the singular and vice versa;

 


19

--------------------------------------------------------------------------------





 
1.2.2
words denoting persons include corporations, partnerships, associations of
persons (whether incorporated or not) or governmental or quasi-governmental
bodies or authorities and vice versa;

 

 
1.2.3
references to Recitals, Clauses, Schedules and Appendices are references to
recitals and clauses of, and schedules and appendices to, this Agreement;

 

 
1.2.4
references to this Agreement include the Recitals, the Schedules and the
Appendices;

 

 
1.2.5
the headings and contents page(s) are for the purpose of reference only, have no
legal or other significance, and shall be ignored in the interpretation of this
Agreement;

 

 
1.2.6
references to any document (including, without limitation, to all or any of the
Security Documents) are, unless the context otherwise requires, references to
that document as amended, supplemented, novated or replaced from time to time;

 

 
1.2.7
references to statutes or provisions of statutes are references to those
statutes, or those provisions, as from time to time amended, replaced or
re-enacted;

 

 
1.2.8
references to any of the Finance Parties include its successors, transferees and
assignees;

 

 
1.2.9
references to times of day are unless otherwise stated to London time; and

 

 
1.2.10
unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 
(i) if the numerically corresponding day is not a Business Day, the period will
end on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);
 


20

--------------------------------------------------------------------------------




(ii) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and
 
(iii) notwithstanding sub-paragraph (i) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.
 

2  
The Facility and its Purpose

 

 
2.1
Agreement to lend Subject to the terms and conditions of this Agreement, and in
reliance on each of the representations and warranties made or to be made in or
in accordance with each of the Security Documents, each of the Banks agrees to
advance to the Borrower its Commitment of an aggregate principal amount not
exceeding the Maximum Facility Amount to be used by the Borrower for the
purposes referred to in the Recital.

 

 
2.2
Drawings Subject to satisfaction by the Borrower of the conditions set out in
Clause 3.1 (in respect of the first Drawing), or Clause 3.2 (in respect of all
subsequent Drawings) and subject to Clause 2.3, and provided that the maximum
aggregate amount of the Facility Outstandings at any given time during the
Facility Period shall not exceed the Maximum Facility Amount, each Drawing shall
be advanced to the Borrower, in each case by the Agent transferring the amount
of the Drawing to such account as the Borrower shall notify to the Agent in the
relevant Drawdown Notice by such same day method of funds transfer as the Agent
shall select.

 

 
2.3
Advance of Drawings Each Drawing shall be advanced in the Base Currency. Each
Drawing shall be advanced on a Business Day, provided that the Borrower shall
have given to the Agent not more than ten and not fewer than three Business
Days' notice in writing materially in the form set out in Schedule 4 of the
required Advance Date of the Drawing in question and provided that the requested
Drawing would not cause a breach of Clause 2.5. Each Drawdown Notice once given
shall be irrevocable and shall constitute a warranty by the Borrower that:-

 


21

--------------------------------------------------------------------------------





 
2.3.1
all conditions precedent to the advance of the Drawing requested in that
Drawdown Notice will have been satisfied on or before the Advance Date
requested;

 

 
2.3.2
no Event of Default or Potential Event of Default has occurred or will then have
occurred; and

 

 
2.3.3
no Event of Default or Potential Event of Default will result from the advance
of the Drawing in question.

 
The Agent shall promptly notify each Bank of the receipt of each Drawdown
Notice, following which each Bank will make its Proportionate Share of the
amount of the requested Drawing available to the Borrower through the Agent on
the Advance Date requested.
 
2.4 Facility Reduction
 

 
2.4.1
The aggregate amount of the Facility available to the Borrower for drawing under
this Agreement shall be sixty million Dollars ($60,000,000) during the period
from the Execution Date until the First Reduction Date. On the First Reduction
Date and on each of the Subsequent Reduction Dates the amount of the Facility
available for drawing shall be reduced by five million two hundred thousand
Dollars ($5,200,000), which shall leave the Final Balloon Payment as being
payable on the Termination Date. On the Termination Date the Facility available
shall be reduced to zero. Subject to the proviso hereto, the mandatory
reductions in the amount of the Facility available for drawing required pursuant
to this Clause will be made in the amounts and at the times specified whether or
not the Maximum Facility Amount is reduced pursuant to Clause 2.4.2, Clause
2.4.3, Clause 2.4.4, Clause 15.7 or Clause 15.8. PROVIDED ALWAYS THAT any
mandatory reductions pursuant to Clause 2.4.2 (voluntary reductions), Clause
2.4.3 (sale) or Clause 2.4.4 (Total Loss) shall be applied to the remaining
mandatory reductions hereunder on a pro rata basis.

 

 
2.4.2
The Borrower may voluntarily cancel the Maximum Facility Amount in whole or in
part in an amount of not less than five million Dollars

 


22

--------------------------------------------------------------------------------




($5,000,000) and shall be in integral multiples of one million Dollars
($1,000,000), provided that it has first given to the Agent not fewer than five
(5) Business Days' prior written notice expiring on a Business Day (the
"Cancellation Date") of its desire to reduce the Maximum Facility Amount. Such
notice, once received by the Agent, shall be irrevocable and shall oblige the
Borrower to make payment of all interest and Commitment Commission accrued on
the amount so cancelled up to and including the Cancellation Date together with
any Break Costs in respect of such cancelled amount if the Cancellation Date is
not an Interest Payment Date. Any such reduction in the Maximum Facility Amount:
 
(a) shall not be reversed; and
 
(b) shall be applied against the Final Balloon Payment, and the Final Balloon
Payment shall be reduced by the same amount as any such reduction of the Maximum
Facility Amount.
 
2.4.3 In the event of a sale or disposal of a Vessel, if the aggregate Valuation
of the remainder of the Vessels is less than one hundred and seventy five per
cent (175%) of the Maximum Facility Amount, then the whole of the net sales
proceeds shall be applied as a mandatory prepayment and the Maximum Facility
Amount shall be reduced by an amount equal to such prepayment. Such reduction
shall be made on the date of such sale or disposal. If the aggregate Valuation
of the remainder of the Vessels is between one hundred and seventy five per cent
(175%) and two hundred per cent (200%) of the Maximum Facility Amount, then no
prepayment shall be required and there shall be no reduction to the Maximum
Facility Amount until such time as seventeen million five hundred thousand
Dollars ($17,500,000) has been released under this Clause 2.4.3 when aggregated
with those amounts similarly released under Clause 2.4.4, whereupon the whole of
any further net sales proceeds shall be applied as a mandatory prepayment and
the Maximum Facility Amount shall be reduced by an amount equal to such
prepayment. If the aggregate Valuation of the remainder of the Vessels is above
two hundred per cent (200%) of the Maximum Facility Amount then no prepayment
shall be required and there shall be no reduction to the Maximum Facility
 


23

--------------------------------------------------------------------------------




Amount. In each case, the Valuations used shall be that attached to the then
most recently delivered Compliance Certificate. Any such prepayment shall oblige
the Borrower to make payment of all interest and Commitment Commission accrued
on the amount so reduced up to and including the date of reduction together with
any Break Costs in respect of such reduced amount if the date of such reduction
is not an Interest Payment Date. Any such reduction in the Maximum Facility
Amount:
 
(a) shall not be reversed; and
 
(b) shall be applied against the Final Balloon Payment, and the Final Balloon
Payment shall be reduced by the same amount as any such reduction of the Maximum
Facility Amount.
 

 
2.4.4
In the event that a Vessel becomes a Total Loss, on the earlier to occur of (a)
the date of receipt of the proceeds of the Total Loss and (b) the date falling
one hundred and eighty (180) days after the occurrence of the Total Loss (the
"Reduction Date"), if the aggregate Valuation of the remainder of the Vessels is
less than one hundred and seventy five per cent (175%) of the Maximum Facility
Amount then the whole of any total loss proceeds shall be applied as a mandatory
prepayment and the Maximum Facility Amount shall be reduced by an amount equal
to such prepayment. If the aggregate Valuation of the remainder of the Vessels
is between one hundred and seventy five per cent (175%) and two hundred per cent
(200%) of the Maximum Facility Amount, then no prepayment shall be required and
there shall be no reduction to the Maximum Facility Amount until such time as
seventeen million five hundred thousand Dollars ($17,500,000) has been released
under this Clause 2.4.4 when aggregated with those amounts similarly released
under Clause 2.4.3, whereupon the whole of any further total loss proceeds shall
be applied as a mandatory prepayment and the Maximum Facility Amount shall be
reduced by an amount equal to such prepayment. If the aggregate Valuation of the
remainder of the Vessels is above two hundred per cent (200%) of the Maximum
Facility Amount, then no prepayment shall be required and there shall be no
reduction to the Maximum Facility Amount. In each case, the Valuation used shall
be that attached to the

 


24

--------------------------------------------------------------------------------




then most recently delivered Compliance Certificate. Any such prepayment shall
oblige the Borrower to make payment of all interest and Commitment Commission
accrued on the amount so reduced up to and including the date of reduction
together with any Break Costs in respect of such reduced amount if the date of
such reduction is not an Interest Payment Date. Any such reduction in the
Maximum Facility Amount:
 
(a) shall not be reversed; and
 
(b) shall be applied against the Final Balloon Payment, and the Final Balloon
Payment shall be reduced by the same amount as any such reduction of the Maximum
Facility Amount.
 

 
2.4.5
To the extent that repayments or prepayments made by the Borrower to the Agent
in accordance with this Agreement reduce the Facility Outstandings to less than
the Maximum Facility Amount, the Borrower shall again be entitled to make
Drawings up to the Commitment Termination Date in accordance with and subject to
the terms of this Agreement. Any part of the Facility which is undrawn on the
Commitment Termination Date shall be automatically cancelled.

 

 
2.4.6
Simultaneously with each reduction of the Maximum Facility Amount in accordance
with Clause 2.4.1, Clause 2.4.2, Clause 2.4.3 or Clause 2.4.4, (as the case may
be), the Commitment of each Bank will reduce so that the Commitments of the
Banks in respect of the reduced Maximum Facility Amount remain in accordance
with their respective Proportionate Shares.

 

 
2.5
Restrictions on Drawings The Borrower shall not be entitled to make more than
one Drawing on any Business Day and no more than five (5) Drawings may be
outstanding at any one time during the Facility Period. Each Drawing shall be of
an amount of not less than four million Dollars ($4,000,000) and shall be in
integral multiples of one million Dollars ($1,000,000), or the equivalent in an
Optional Currency. If at any time during the Facility Period the Facility
Outstandings exceed the Maximum Facility Amount then available or if a proposed
Drawing added to the Facility Outstandings would result in the Maximum Facility
Amount being exceeded then the Borrower shall immediately

 


25

--------------------------------------------------------------------------------




pay to the Agent on behalf of the Banks such amounts as will ensure that the
Facility Outstandings are equal to or less than the Maximum Facility Amount then
available.
 

 
2.6
Termination Date No Bank shall be under any obligation to advance all or any
part of its Commitment after the Commitment Termination Date.

 

 
2.7
Several obligations The obligations of the Banks under this Agreement are
several. The failure of a Bank to perform its obligations under this Agreement
shall not affect the obligations of the Borrower to any Finance Party nor shall
any Finance Party be liable for the failure of another Bank to perform any of
its obligations under or in connection with this Agreement.

 

 
2.8
Application of Facility Without prejudice to the obligations of the Borrower
under this Agreement, no Finance Party shall be obliged to concern itself with
the application of the Facility by the Borrower.

 

 
2.9
Loan facility and control accounts The Agent will open and maintain such loan
facility account or such other control accounts as the Agent shall in its
discretion consider necessary or desirable in connection with the Facility.

 

 
2.10
Substitute Vessels It is agreed and acknowledged that the Borrower may request
amendments to the list of Vessels set out at Schedule 2. Any such request shall
be considered by the Banks acting reasonably, and subject to:

 
2.10.1 the Banks being satisfied that the replacement vessels are:
 
(i) offshore PSVs or AHTSs of the Borrower's usual standard and quality;
 
(ii) registered in an acceptable registry and classed with a Pre-Approved
Classification Society;
 
(iii) built no earlier than 2000 and being no more than two (2) years older than
the Vessel it is to replace;
 
(iv) have a Valuation no less than eighty per cent (80%) of the Valuation of the
Vessel to be replaced;
 


26

--------------------------------------------------------------------------------




2.10.2 the Borrower, as owner of the replacement vessel, granting security over
such replacement vessel equivalent to the other Security Documents; and
 
2.10.3 the Agent receiving such conditions precedent (including but not limited
to corporate papers and legal opinions) as it may reasonably require,
 
the Banks shall consent to such substitutions and the definition of "Vessels"
shall be amended accordingly.
 

3  
Conditions Precedent and Subsequent 

 

 
3.1
Conditions Precedent - First Drawing Before any Bank shall have any obligation
to advance the first Drawing under the Facility, the Borrower shall pay to the
Agent the relevant fees referred to in Clause 7 and deliver or cause to be
delivered to or to the order of the Agent the following documents and evidence:-

 

 
3.1.1
Evidence of incorporation Such evidence as the Agent may reasonably require that
each Security Party was duly incorporated in its country of incorporation and
remains in existence and, where appropriate, in good standing, with power to
enter into, and perform its obligations under, those of the Security Documents
to which it is, or is intended to be, a party, including (without limitation) a
copy, certified by a director or an officer of the Security Party in question as
true, complete, accurate and unamended, of all documents establishing or
limiting the constitution of each Security Party.

 

 
3.1.2
Corporate authorities A copy, certified by a director or any duly authorised
officer of the Security Party in question as true, complete, accurate and
neither amended nor revoked, of a resolution of the directors of each Security
Party (together, where appropriate, with signed waivers of notice of any
directors' meetings) approving, and authorising or ratifying the execution of,
those of the Security Documents to which that Security Party is or is intended
to be a party and all matters incidental thereto.

 

 
3.1.3
Officer's certificate A certificate (i) signed by a duly authorised officer or
representative of each of the Security Parties setting out the names of

 


27

--------------------------------------------------------------------------------




the directors and officers of that Security Party and (ii) issued by each
Security Party's company registry confirming due incorporation and valid
existence and (when such information is maintained by the registry) the names of
its directors and shareholders.
 

 
3.1.4
Power of attorney The power of attorney (notarially attested and legalised, if
necessary, for registration purposes) of each of the Security Parties under
which any documents are to be executed or transactions undertaken by that
Security Party.

 

 
3.1.5
The Security Documents The Security Documents, together with all notices and
other documents required by any of them, duly executed.

 

 
3.1.6
Drawdown Notice A duly completed Drawdown Notice.

 

 
3.1.7
Legal opinions Confirmation satisfactory to the Agent that all legal opinions
required by the Agent and the Finance Parties will be given substantially in the
form required by the Agent and the Finance Parties.

 

 
3.1.8
Consents A certificate from the Borrower that all (if any) consents, licences,
approvals and authorisations of, or registrations with or declarations to, any
governmental authority, bureau or agency which may be required in connection
with the Security Documents have been made or obtained and remain in full force
and effect.

 

 
3.1.9
Fee Letter The Fee Letter duly signed and payment of all fees that have fallen
due thereunder.

 

 
3.1.10
Accounts The audited consolidated accounts for the Guarantor for the year ended
2005.

 

 
3.1.11
Evidence of Borrower's title Evidence that on the date of the Drawing (i) the
Vessels are registered under the flag stated in Schedule 2 in the ownership of
the Borrower and (ii) the relevant Mortgages will be capable of being
immediately registered against the Vessels with first priority.

 

 
3.1.12
Evidence of insurance Evidence that the Vessels are insured in the manner
required by the Security Documents and that letters of undertaking will be
issued in the manner required by the Security Documents, together

 


28

--------------------------------------------------------------------------------




with a written opinion on the Insurances from an insurance adviser appointed by
the Agent.
 

 
3.1.13
Confirmation of class A Certificate of Confirmation of Class for hull and
machinery confirming that the Vessels are classed with the highest class
applicable to vessels of her type with a Pre-Approved Classification Society.

 

 
3.1.14
Vessel Documents Photocopies, certified as true, accurate and complete by an
authorised signatory of the Borrower, of:

 
(i) current SMC of each of the Vessels; and
 
(ii) each ISM Company's current DOC,
 

   
in each case together with all addenda, amendments or supplements.

 

 
3.2
Conditions Precedent - Subsequent Drawings Before any Bank shall have any
obligation to advance any subsequent Drawings under the Facility, the Borrower
shall deliver or cause to be delivered to the order of the Agent:

 
3.2.1 Officer's certificate A certificate signed by a duly authorised officer of
each Security Party dated no later than five (5) Business Days before the date
of the Drawing confirming that none of the documents and evidence delivered to
the Agent pursuant to Clauses 3.1.1, 3.1.2, 3.1.3 and 3.1.4 has been amended,
modified or revoked in any way since its delivery to the Agent.
 
3.2.2 Drawdown Notice Drawdown Notice.
 
3.3 Conditions Subsequent The Borrower undertakes to deliver or to cause to be
delivered to the Agent on, or, in respect of Clause 3.3.1 not later than ten
(10) days, or in respect of Clause 3.3.2 not later than fifteen (15) Business
Days, or such other period as the Agent may have consented to after the first
Advance Date the following additional documents and evidence:-
 

 
3.3.1
Letters of undertaking Letters of undertaking in respect of the Insurances as
required by the Security Documents together with copies of

 


29

--------------------------------------------------------------------------------




the relevant policies or cover notes or entry certificates duly endorsed with
the interest of the Agent.
 

 
3.3.2
Evidence of Borrower's title Certificates of ownership and encumbrance (or
equivalent) issued by the Registrar of Ships (or equivalent official) of the
relevant Vessel's flag state confirming that (a) the Vessels are permanently
registered under that flag in the ownership of the Borrower (b) the Mortgages
have been registered with first priority against the Vessels and (c) there are
no further Encumbrances registered against the Vessels.

 

 
3.4
No waiver If the Banks in their sole discretion agree to advance any part of the
Facility to the Borrower before all of the documents and evidence required by
Clause 3.1 or Clause 3.2 (as the case may be) have been delivered to or to the
order of the Agent, the Borrower undertakes to deliver all outstanding documents
and evidence to or to the order of the Agent no later than the date agreed by
the Agent and the Borrower and the advance of any part of the Facility shall not
be taken as a waiver of the Agent's right to require production of all the
documents and evidence required by Clause 3.1 or Clause 3.2 (as the case may
be).

 

 
3.5
Form and content All documents and evidence delivered to the Agent pursuant to
this Clause shall:-

 

 
3.5.1
be in form and substance reasonably acceptable to the Agent;

 

 
3.5.2
be accompanied, if required by the Agent, by translations into the English
language, certified in a manner acceptable to the Agent acting reasonably;

 

 
3.5.3
if required for registration purposes, be certified, notarised, legalised or
attested in a manner acceptable for registration.

 

4  
Representations and Warranties

 
The Borrower represents and warrants to each of the Finance Parties at the
Execution Date and (by reference to the facts and circumstances then pertaining)
at the date of each Drawdown Notice, at each Advance Date and at each Interest
Payment Date as follows (except that the representation and warranty contained
at Clause 4.17 shall only be made
 


30

--------------------------------------------------------------------------------




on the first Advance Date and that the representation and warranty contained at
Clause 4.9 shall only be made on the Execution Date) :-
 

 
4.1
Incorporation and capacity Each of the Security Parties is a body corporate duly
constituted, organised and validly existing and (where applicable) in good
standing under the law of its country of incorporation, in each case with
perpetual corporate existence and the power to sue and be sued, to own its
assets and to carry on its business, and all of the corporate shareholders (if
any) of each Security Party are duly constituted and existing under the laws of
their countries of incorporation with perpetual corporate existence and the
power to sue and be sued, to own their assets and to carry on their business and
are acting on their own account.

 

 
4.2
Solvency None of the Security Parties is insolvent or in liquidation or
administration or subject to any other insolvency procedure, and no receiver,
administrative receiver, administrator, liquidator, trustee or analogous officer
has been appointed in respect of any of the Security Parties. For this purpose a
Security Party will be deemed insolvent if it is unable to pay its debts within
the meaning of S.123 of the Insolvency Act 1986.

 

 
4.3
Binding obligations The Security Documents when duly executed and delivered will
constitute the legal, valid and binding obligations of the Security Parties
enforceable in accordance with their respective terms subject to applicable laws
regarding creditors' rights in general.

 

 
4.4
Satisfaction of conditions All acts, conditions and things required to be done
and satisfied and to have happened prior to the execution and delivery of the
Security Documents in order to constitute the Security Documents the legal,
valid and binding obligations of the Security Parties in accordance with their
respective terms have been done, satisfied and have happened in compliance with
all applicable laws.

 

 
4.5
Registrations and consents All (if any) consents, licences, approvals and
authorisations of, or registrations with or declarations to, any governmental
authority, bureau or agency which may be required in connection with the
execution, delivery, performance, validity or enforceability of the Security
Documents have been obtained or made and remain in full force and effect and

 


31

--------------------------------------------------------------------------------




the Borrower is not aware of any event or circumstance which could reasonably be
expected adversely to affect the right of any of the Security Parties to hold
and/or obtain renewal of any such consents, licences, approvals or
authorisations.
 

 
4.6
Disclosure of material facts The Borrower is not aware of any material facts or
circumstances which have not been disclosed to the Agent and which might, if
disclosed, have reasonably been expected to adversely affect the decision of a
person considering whether or not to make facilities of the nature contemplated
by this Agreement available to the Borrower.

 

 
4.7
No material litigation There is no action, suit, arbitration or administrative
proceeding nor any contemplated action, suit, arbitration or administrative
proceeding pending or to its knowledge about to be pursued before any court,
tribunal or governmental or other authority which is not covered by adequate
insurance which would, or would be likely to, have a Material Adverse Effect.

 

 
4.8
No breach of law or contract The execution, delivery and performance of the
Security Documents will not contravene any contractual restriction or any law
binding on any of the Security Parties or on any shareholder (whether legal or
beneficial) of any of the Security Parties, or the constitutional documents of
any of the Security Parties, nor result in the creation of, nor oblige any of
the Security Parties to create, any Encumbrance over all or any of its assets,
with the exception of the Encumbrances created by or pursuant to the Security
Documents and Permitted Liens.

 

 
4.9
No deductions To the best of its knowledge belief and without undue enquiry,
none of the Security Parties is required to make any deduction or withholding
from any payment which it may be obliged to make to any of the Finance Parties
under or pursuant to the Security Documents.

 

 
4.10
Use of Facility The Facility will be used for the purpose specified in the
recital.

 

 
4.11
Material Adverse Change There has been no change in the business, assets,
operations or condition (financial or otherwise) of any of the Security Parties
or in the facts and information regarding such entities as represented to date
which constitutes a Material Adverse Effect.

 


32

--------------------------------------------------------------------------------





 
4.12
No default None of the Security Parties is in default of its obligations under
any other financing documents to which it is a party to an extent or in a manner
which might have a Material Adverse Effect on the business or condition
(financial or otherwise) of that Security Party and no Event of Default is
continuing or might reasonably be expected to result from the advance of any
Drawing.

 

 
4.13
Pari passu ranking The payment obligations of each of the Security Parties under
the Security Documents to which it is a party rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies incorporated in
the relevant Security Party's country of incorporation or otherwise applicable
to that Security Party.

 

 
4.14
No Immunity In any proceedings taken in any of the Security Parties' respective
jurisdictions of incorporation in relation to any of the Security Documents,
none of the Security Parties will be entitled to claim for itself or any of its
assets immunity from suit, execution, attachment or other legal process.

 

 
4.15
Governing Law and Judgments In any proceedings taken in any of the Security
Parties' jurisdiction of incorporation or organisation in relation to any of the
Security Documents in which there is an express choice of the law, the
submission to that jurisdiction of a particular country as the governing law
thereof, that choice of law and any judgment or (if applicable) arbitral award
obtained in that country will be recognised and enforced.

 

 
4.16
Validity and Admissibility in Evidence As at the date hereof, all acts,
conditions and things required to be done, fulfilled and performed in order (a)
to enable each of the Security Parties lawfully to enter into, exercise its
rights under and perform and comply with the obligations expressed to be assumed
by it in the Security Documents, (b) to ensure that the obligations expressed to
be assumed by each of the Security Parties in the Security Documents are legal,
valid and binding and (c) to make the Security Documents admissible in evidence
in the jurisdictions of incorporation or organization of each of the Security
Parties, have been done, fulfilled and performed.

 


33

--------------------------------------------------------------------------------





 
4.17
No Filing or Stamp Taxes Under the laws of the Security Parties' respective
jurisdictions of incorporation or organisation in force at the date hereof, it
is not necessary that any of the Security Documents be filed, recorded or
enrolled with any court or other authority in its jurisdiction of incorporation
or organisation (other than the Registrar of Companies for England and Wales, or
the Maritime Coastguard Agency in England, to the extent applicable) or that any
stamp, registration or similar tax be paid on or in relation to any of the
Security Documents.

 

 
4.18
Accounts The first set of Accounts and all other annual financial statements
relating to the Group required to be delivered, were prepared in accordance with
GAAP, give (in conjunction with the notes thereto) a true and fair view of (in
the case of annual financial statements) or fairly represent (in the case of
quarterly accounts) the financial condition of the Group at the date as of which
they were prepared and the results of the Group’s operations during the
financial period then ended.

 

 
4.19
Ownership and Security Each of the Security Parties is the legal and beneficial
owner of all assets and other property which it purports to charge, mortgage,
pledge, assign or otherwise secure pursuant to each Security Document and those
Security Documents to which it is a party create and give rise to valid and
effective Security having the ranking expressed in those Security Documents.

 
4.20 Money Laundering Any amount borrowed hereunder, and the performance of the
obligations of the Security Parties under the Security Documents, will be for
the account of members of the Group and will not involve any breach by any of
them of any law or regulatory measure relating to "money laundering" as defined
in Article 1 of the Directive (91/308/EEC) of the Council of the European
Communities.
 

5  
Repayment, Prepayment and Currency Option

 

 
5.1
Repayment Each Drawing shall be repaid by the Borrower to the Agent on behalf of
the Banks on the last day of its Interest Period unless the Borrower selects a
further Interest Period for that Drawing in accordance with Clause 6, provided
that the Borrower shall not be permitted to select such further Interest Period
if an Event of Default or Potential Event of Default has occurred and shall

 


34

--------------------------------------------------------------------------------




then be obliged to repay such Drawing on the last day of its then current
Interest Period. The Borrower shall on the Termination Date repay to the Agent
as agent for the Banks all Facility Outstandings.
 

 
5.2
Prepayment The Borrower may prepay the Facility Outstandings in whole or in part
in integral multiples of one million Dollars ($1,000,000) (or as otherwise may
be agreed by the Agent), each such prepayment to be of a minimum amount of five
million Dollars ($5,000,000), provided that it has first given to the Agent not
fewer than five (5) days prior written notice expiring on a Business Day of its
intention to do so. Any notice pursuant to this Clause 5.2 once given shall be
irrevocable and shall oblige the Borrower to make the prepayment referred to in
the notice on the Business Day specified in the notice, together with all
interest accrued on the amount prepaid up to and including that Business Day.

 

 
5.3
Mandatory Prepayment If at any time the Facility Outstandings shall exceed the
Maximum Facility Amount the Borrower shall immediately prepay to the Agent on
behalf of the Banks such amounts as will ensure that the Facility Outstandings
do not exceed the Maximum Facility Amount and shall pay to the Banks all
interest accrued on the amount prepaid up to and including the date on which
such prepayment occurred.

 

 
5.4
Prepayment indemnity If the Borrower shall make a prepayment on a Business Day
other than the last day of an Interest Period, it shall pay to the Agent on
behalf of the Banks such amount which is necessary to compensate the Banks for
any Break Costs incurred by the Agent or any of the Banks as a result of the
prepayment in question.

 

 
5.5
Application of prepayments Any prepayment by the Borrower in an amount less than
the Indebtedness shall be applied in satisfaction or reduction first of any
costs and other expenses outstanding; secondly of all interest accrued with
respect to the outstanding Drawings; and thirdly of the outstanding Drawings.

 

 
5.6
Reborrowing of prepayments Any amount prepaid pursuant to this Agreement, which
for the avoidance of doubt shall exclude any amount prepaid pursuant to Clause
2.4.2, Clause 2.4.3 or Clause 2.4.4, may be reborrowed in accordance with Clause
2.2.

 


35

--------------------------------------------------------------------------------





 
5.7
Selection of currency The Borrower may from time to time select in a written
notice to the Agent given not later than 11.00am on the Quotation Day for the
relevant Interest Period that the Facility shall be denominated for the next
Interest Period (which may include the first Interest Period) in an Optional
Currency.

 

 
5.8
Unavailability of a currency If:

 
5.8.1 a Bank notifies the Agent that the Optional Currency requested is not
readily available to it in the amount required; or
 
5.8.2 a Bank notifies the Agent that to make an advance in that Optional
Currency would contravene a law or regulation applicable to it,
 
the Agent will promptly give notice to the Borrower to that effect. In this
event any Bank that gives notice pursuant to this Clause 5.8 will be required to
participate in the Facility during the relevant Interest Period in the Base
Currency (in an amount equal to that Bank's proportion of the Base Currency
Amount) and its participation will be treated as a separate Facility denominated
in the Base Currency during that Interest Period.
 
5.9 Change of currency If the Facility is to be denominated in different
currencies during two successive Interest Periods:
 
5.9.1 the following provisions shall apply:
 
(a) if the currency for the second Interest Period is an Optional Currency, the
amount of the Facility in that Optional Currency will be calculated by the Agent
as the amount of that Optional Currency equal to the Base Currency Amount of the
Facility at the Agent's Spot Rate of Exchange two (2) Business Days before the
first day of the second Interest Period;
 
(b) if the currency for the second Interest Period is the Base Currency, the
amount of the Facility will be equal to the Base Currency Amount;
 
(c) the Borrower shall repay the Facility on the last day of the first Interest
Period in the currency in which it was denominated for that Interest Period; and
 


36

--------------------------------------------------------------------------------




(d) the Banks shall re-advance the Facility in the new currency in accordance
with Clause 5.10;
 
5.9.2 the Agent shall:
 
(a) apply the amount to be readvanced by the Banks under Clause 5.9.1(d) (or so
much of that amount as is necessary) in or towards the purchase of an amount in
the currency in which the Facility is outstanding for the first Interest Period;
and
 
(b) use the amount it purchases in or towards satisfaction of the Borrower's
obligations under Clause 5.9.1(c);
 
5.9.3 if the amount purchased by the Agent under Clause 5.9.2(a) is less than
the amount required to be repaid by the Borrower, the Agent shall promptly
notify the Borrower and the Borrower shall, on the last day of the first
Interest Period, pay an amount to the Agent (for the account of the Banks) (in
the currency of the Facility for the first Interest Period) equal to the
difference;
 
5.9.4 if any part of the amount to be readvanced by the Banks under Clause
5.9.1(d) is not needed to purchase the amount required to be repaid by the
Borrower, the Agent shall promptly notify the Borrower and pay the Borrower on
the last day of the first Interest Period that part of that amount (in the new
currency).
 
5.10 Same Optional Currency during successive Interest Periods If the Facility
is to be denominated in the same Optional Currency during two successive
Interest Periods, the Agent shall calculate the amount of the Facility in the
Optional Currency for the second of those Interest Periods (by calculating the
amount of Optional Currency equal to the Base Currency Amount of the Facility at
the Agent's Spot Rate of Exchange two (2) Business Days before the first day of
the second Interest Period) and (subject to Clause 5.10.2):
 
(i) if the amount calculated is less than the existing amount of the Facility in
the Optional Currency during the first Interest Period, promptly notify the
Borrower and the Borrower shall pay to the Agent (for the account of the
 


37

--------------------------------------------------------------------------------




Banks), on the last day of the first Interest Period, an amount equal to the
difference; or
 
(ii) if the amount calculated is more than the existing amount of the Facility
in the Optional Currency during the first Interest Period, if no Event of
Default is continuing, each Bank shall, on the last day of the first Interest
Period, pay to the Borrower through the Agent its participation in an amount
equal to the difference;
 

 
5.11
Agent's calculations All calculations made by the Agent under this Clause 5 will
take into account any repayment or prepayment of the Facility to be made on the
last day of the first Interest Period.

 

6  
Interest

 

 
6.1
Interest Periods The period during which any Drawing shall be outstanding
pursuant to this Agreement shall be divided into consecutive Interest Periods of
one, three or six months' duration, as selected by the Borrower by written
notice to the Agent not later than 3:00 p.m. on the fourth Business Day before
the beginning of the Interest Period in question, or such other duration as may
be agreed by the Banks in their discretion. No more than three one (1) month
Interest Periods may be selected by the Borrower in each twelve (12) month
period during the Facility Period.

 

 
6.2
Beginning and end of Interest Periods The first Interest Period in respect of
each Drawing shall begin on the Advance Date of that Drawing and shall end on
the last day of the Interest Period selected in accordance with Clause 6.1. Any
subsequent Interest Period selected in respect of each Drawing shall commence on
the day following the last day of its previous Interest Period and shall end on
the last day of its current Interest Period selected in accordance with Clause
6.1. However, in respect of any Drawings outstanding on the Termination Date,
the Interest Period applicable to such Drawings shall end on the Termination
Date.

 

 
6.3
Interest rate During each Interest Period, interest shall accrue on each Drawing
at the rate determined by the Agent to be the aggregate of (a) the Margin (b)
LIBOR (or, if the Facility is denominated in Euro, EURIBOR, or, if the Facility
is denominated in NOK, NIBOR) and (c), if applicable, the Mandatory Cost

 


38

--------------------------------------------------------------------------------




determined at or about 11.00 a.m. (London time) on the second Business Day prior
to the beginning of the Interest Period relating to that Drawing.
 

 
6.4
Accrual and payment of interest During the Facility Period, interest shall
accrue from day to day, shall be calculated on the basis of a 360 day year (or,
for any period when the Facility is denominated in Sterling on the basis of a
365 day year) and the actual number of days elapsed (or, in any circumstance
where market practice differs, in accordance with the prevailing market
practice) and shall be paid by the Borrower to the Agent on behalf of the Banks
on the last day of each Interest Period and additionally, during any Interest
Period exceeding six months, on the last day of each successive six month period
after the beginning of that Interest Period.

 

 
6.5
Ending of Interest Periods If any Interest Period would end on a day which is
not a Business Day, that Interest Period shall end on the next succeeding
Business Day (unless the next succeeding Business Day falls in the next calendar
month, in which event the Interest Period in question shall end on the
immediately preceding Business Day).

 
6.6 Default Rate If an Event of Default shall occur, the whole of the
Indebtedness shall, from the date of the occurrence of the Event of Default,
bear interest up to the date of actual payment (both before and after judgment)
at the Default Rate, compounded at such intervals as the Agent shall in its
reasonable discretion determine, which interest shall be payable from time to
time by the Borrower to the Agent on behalf of the Banks on demand.
 
6.7 Absence of quotations If LIBOR or, if applicable, EURIBOR or NIBOR is to be
determined by reference to the Reference Banks but a Reference Bank does not
supply a quotation by 11.00 am (London time) in respect of LIBOR, 11.00 am
(Brussels time) in respect of EURIBOR or 12.00 pm (Oslo time) in respect NIBOR,
the applicable LIBOR, EURIBOR or NIBOR shall be determined on the basis of the
quotations obtained from such other banks as may be appointed by the Agent in
consultation with the Borrower.
 

 
6.8
Determinations conclusive Each determination of an interest rate made by the
Agent in accordance with Clause 6 shall (save in the case of manifest error or
on any question of law) be final and conclusive.

 


39

--------------------------------------------------------------------------------






 

7  
Fees

 

 
7.1
The Borrower shall pay to the Agent for distribution to the Banks Commitment
Commission at the rate of forty per centum (40%) of the applicable Margin on any
undrawn and uncancelled part of the Facility. The Commitment Commission will
accrue from day to day on the basis of a 360 day year and the actual number of
days elapsed and shall be paid quarterly in arrears from 15 March 2006 until the
Commitment Termination Date with a pro rata payment being due and payable on the
Commitment Termination Date.

 

 
7.2
The Borrower shall pay to the Agent the fees detailed in the Fee Letter.

 

 
7.3
All fees and commissions hereunder or under the Fee Letter shall be calculated
by reference to, and payable in, the Base Currency.

 

8  
Security Documents

 

 
8.1
As security for the repayment of the Indebtedness, the Borrower will execute and
deliver to the Agent or cause to be executed and delivered to the Agent, on or
before the first Advance Date, the following Security Documents in such forms
and containing such terms and conditions as the Agent requires:-

 

 
8.1.1
the Mortgages the first priority ship mortgages together with collateral deeds
of covenant thereto over each of the Vessels executed by the Borrower.

 

 
8.1.2
the Assignments the assignments of the Insurances and Requisition Compensation
in respect of each of the Vessels executed by the Borrower.

 

 
8.1.3
the Guarantee the guarantee and indemnity of the Guarantor in favour of the
Agent.

 

9  
Agency and Trust

 

 
9.1
Appointment Each of the Finance Parties appoints the Agent its agent for the
purpose of administering the Facility and the Security Documents and authorises
the Agent and its directors, officers, employees and agents acting on the
instructions from time to time of the Majority Banks, and subject to Clauses 9.4
and 9.19, to execute the Security Documents on its behalf and to exercise all

 


40

--------------------------------------------------------------------------------




rights, powers, discretions and remedies vested in the Banks under or pursuant
to the Security Documents, together with all powers reasonably incidental to
them.
 

 
9.2
Authority Each of the Finance Parties irrevocably authorises the Agent, acting
on the instructions from time to time of the Majority Banks (save where the
terms of any Security Document expressly require the instructions of all of the
Banks):-

 

 
9.2.1
to give or withhold any consents or approvals; and

 

 
9.2.2
to exercise, or refrain from exercising, any discretions; and

 

 
9.2.3
to collect, receive, release or pay any money;

 
under or pursuant to any of the Security Documents. The Agent shall have no
duties or responsibilities as agent or as security trustee other than those
expressly conferred on it by the Security Documents and shall not be obliged to
act on any instructions if to do so would, in the opinion of the Agent, be
contrary to any provision of the Security Documents or to any law, or would
expose the Agent to any actual or potential liability to any third party.
 

 
9.3
Trust The Agent agrees and declares, and each of the Banks acknowledges, that,
subject to the terms and conditions of this Clause, the Agent holds the Trust
Property on trust for the Banks, in accordance with their respective
Proportionate Shares. Each of the Finance Parties agrees that the obligations,
rights and benefits vested in the Agent in its capacity as security trustee
shall be performed and exercised in accordance with this Clause. The Agent in
its capacity as security trustee shall have the benefit of all of the provisions
of this Agreement benefiting it in its capacity as agent for the Finance
Parties, and all the powers and discretions conferred on trustees by the Trustee
Act 1925 (to the extent not inconsistent with this Agreement). In addition:-

 

 
9.3.1
the Agent (and any attorney, agent or delegate of the Agent) may indemnify
itself or himself out of the Trust Property against all liabilities, costs,
fees, damages, charges, losses and expenses sustained or incurred by it or him
in relation to the taking or holding of any of the Trust Property or in
connection with the exercise or purported exercise of the rights, trusts, powers
and discretions vested in the Agent or any other such person by or pursuant to
the Security Documents or in

 


41

--------------------------------------------------------------------------------




respect of anything else done or omitted to be done in any way relating to the
Security Documents other than as a result of its gross negligence or wilful
misconduct; and
 

 
9.3.2
the Finance Parties acknowledge that the Agent shall be under no obligation to
insure any property nor to require any other person to insure any property and
shall not be responsible for any loss which may be suffered by any person as a
result of the lack or insufficiency of any insurance; and

 

 
9.3.3
the Agent and the Finance Parties agree that the perpetuity period applicable to
the trusts declared by this Agreement shall be the period of eighty years from
the Execution Date.

 
9.4 Limitations on authority Except with the prior written consent of each of
the Banks, the Agent shall not be entitled to :-
 

 
9.4.1
release or vary any security given for the Borrower's obligations under this
Agreement; nor

 

 
9.4.2
agree to waive the payment of any sum of money payable by any of the Security
Parties under the Security Documents; nor

 

 
9.4.3
change the meaning of the expression "Majority Banks"; nor

 

 
9.4.4
exercise, or refrain from exercising, any discretion, or give or withhold any
consent, the exercise or giving of which is, by the terms of this Agreement,
expressly reserved to the Banks; nor

 

 
9.4.5
extend the due date for the payment of any sum of money payable by any of the
Security Parties under the Security Documents; nor

 

 
9.4.6
take or refrain from taking any step if the effect of such action or inaction
may lead to the increase of the obligations of a Bank under any of the Security
Documents; nor

 

 
9.4.7
agree to change the currency in which any sum is payable under the Security
Documents; nor

 


42

--------------------------------------------------------------------------------





 
9.4.8
agree to amend this Clause 9.4; nor

 

 
9.4.9
agree to reduce the rate under the definitions of "Margin" "Commitment
Commission" or "Default Rate".

 

 
9.5
Liability Neither the Agent nor any of its directors, officers, employees or
agents shall be liable to any of the other Finance Parties for anything done or
omitted to be done by the Agent under or in connection with the Security
Documents unless as a result of the Agent's wilful misconduct or gross
negligence.

 

 
9.6
Acknowledgement Each of the Finance Parties (other than the Agent) acknowledges
that:-

 

 
9.6.1
it has not relied on any representation made by the Agent or any of the Agent's
directors, officers, employees or agents or by any other person acting or
purporting to act on behalf of the Agent to induce it to enter into any of the
Security Documents;

 

 
9.6.2
it has made and will continue to make without reliance on the Agent, and based
on such documents and other evidence as it considers appropriate, its own
independent investigation of the financial condition and affairs of the Security
Parties in connection with the making and continuation of the Facility;

 

 
9.6.3
it has made its own appraisal of the creditworthiness of the Security Parties;

 

 
9.6.4
the Agent shall not have any duty or responsibility at any time to provide it
with any credit or other information relating to any of the Security Parties
unless that information is received by the Agent pursuant to the express terms
of the Security Documents.

 
Each of the Finance Parties (other than the Agent) agrees that it will not
assert nor seek to assert against any director, officer, employee or agent of
the Agent or against any other person acting or purporting to act on behalf of
the Agent any claim which it might have against them in respect of any of the
matters referred to in this Clause.
 


43

--------------------------------------------------------------------------------





 
9.7
Limitations on responsibility The Agent shall have no responsibility to any of
the Security Parties or to any of the other Finance Parties on account of:-

 

 
9.7.1
the failure of any of the Finance Parties or of any of the Security Parties to
perform any of their respective obligations under the Security Documents;

 

 
9.7.2
the financial condition of any of the Security Parties;

 

 
9.7.3
the completeness or accuracy of any statements, representations or warranties
made in or pursuant to any of the Security Documents, or in or pursuant to any
document delivered pursuant to or in connection with any of the Security
Documents;

 

 
9.7.4
the negotiation, execution, effectiveness, genuineness, validity,
enforceability, admissibility in evidence or sufficiency of any of the Security
Documents or of any document executed or delivered pursuant to or in connection
with any of the Security Documents.

 
9.8 The Agent's rights The Agent may:-
 

 
9.8.1
assume that all representations or warranties made or deemed repeated by any of
the Security Parties in or pursuant to any of the Security Documents are true
and complete, unless, in its capacity as the Agent, it has acquired actual
knowledge to the contrary; and

 

 
9.8.2
assume that no Event of Default or Potential Event of Default has occurred
unless, in its capacity as the Agent, it has acquired actual knowledge to the
contrary; and

 

 
9.8.3
rely on any document or Communication believed by it to be genuine; and

 

 
9.8.4
rely as to legal or other professional matters on opinions and statements of any
legal or other professional advisers selected or approved by it; and

 


44

--------------------------------------------------------------------------------





 
9.8.5
rely as to any factual matters which might reasonably be expected to be within
the knowledge of any of the Security Parties on a certificate signed by or on
behalf of that Security Party; and

 

 
9.8.6
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Banks (or, where applicable, by the Majority
Banks) and unless and until the Agent has received from the Banks any payment
which the Agent may require on account of, or any security which the Agent may
require for, any costs, claims, expenses (including legal and other professional
fees) and liabilities which it considers it may incur or sustain in complying
with those instructions.

 

 
9.9
The Agent's duties The Agent shall:-

 

 
9.9.1
if requested in writing to do so by a Bank, make enquiry and advise the Banks as
to the performance or observance of any of the provisions of the Security
Documents by any of the Security Parties or as to the existence of an Event of
Default; and

 

 
9.9.2
inform the Banks promptly of any Event of Default of which the Agent has actual
knowledge.

 

 
9.10
No deemed knowledge The Agent shall not be deemed to have actual knowledge of
the falsehood or incompleteness of any representation or warranty made or deemed
repeated by any of the Security Parties or actual knowledge of the occurrence of
any Event of Default or Potential Event of Default unless a Bank or any of the
Security Parties shall have given written notice thereof to the Agent.

 

 
9.11
Other business The Agent may, without any liability to account to the Banks,
generally engage in any kind of banking or trust business with any of the
Security Parties or any of their respective Subsidiaries or associated companies
or with a Bank as if it were not the Agent.

 

 
9.12
Agent's Indemnity The Banks shall, promptly on the Agent's request, reimburse
the Agent in their respective Proportionate Shares, for, and keep the Agent
fully indemnified in respect of:-

 


45

--------------------------------------------------------------------------------





 
9.12.1
all amounts payable by the Borrower to the Agent pursuant to Clause 17 (other
than under Clauses 17.3 and 17.4) to the extent that those amounts are not paid
by the Borrower;

 

 
9.12.2
all liabilities, damages, costs and claims sustained or incurred by the Agent in
connection with the Security Documents, or the performance of its duties and
obligations, or the exercise of its rights, powers, discretions or remedies
under or pursuant to any of the Security Documents; or in connection with any
action taken or omitted by the Agent under or pursuant to any of the Security
Documents, unless in any case those liabilities, damages, costs or claims arise
solely from the Agent's wilful misconduct or gross negligence.

 

 
9.13
Employment of agents In performing its duties and exercising its rights, powers,
discretions and remedies under or pursuant to the Security Documents, the Agent
shall be entitled to employ and pay agents to do anything which the Agent is
empowered to do under or pursuant to the Security Documents (including the
receipt of money and documents and the payment of money) and to act or refrain
from taking action in reliance on the opinion of, or advice or information
obtained from, any lawyer, banker, broker, accountant, valuer or any other
person believed by the Agent in good faith to be competent to give such opinion,
advice or information.

 

 
9.14
Distribution of payments The Agent shall pay promptly to the order of each of
the Banks that Bank's Proportionate Share of every sum of money received by the
Agent pursuant to the Security Documents (with the exception of any amounts
payable pursuant to Clause 7 and any amounts which, by the terms of the Security
Documents, are paid to the Agent for the account of the Agent alone or
specifically for the account of one or more of the Finance Parties) and until so
paid such amount shall be held by the Agent on trust absolutely for that Finance
Party.

 

 
9.15
Reimbursement The Agent shall have no liability to pay any sum to another Party
until it has itself received payment of that sum. If, however, the Agent does
pay any sum to a Party on account of any amount prospectively due to it pursuant
to Clause 9.14 or otherwise before it has itself received payment of that
amount, and the Agent does not in fact receive payment within five Business Days
after

 


46

--------------------------------------------------------------------------------




the date on which that payment was required to be made by the terms of the
Security Documents, the recipient will, on demand by the Agent, refund to the
Agent an amount equal to the amount received by it, together with an amount
sufficient to reimburse the Agent for the cost of money for funding the amount
in question during the period beginning on the date on which that amount was
required to be paid by the terms of the Security Documents and ending on the
date on which the Agent receives reimbursement.
 

 
9.16
Redistribution of payments Unless otherwise agreed between the Finance Parties,
if at any time a Finance Party receives or recovers by way of set-off, the
exercise of any lien or otherwise other than from any assignee or transferee of
or sub-participant in that Bank's Commitment, an amount greater than that Bank's
Proportionate Share of any sum due from any of the Security Parties under the
Security Documents (the amount of the excess being referred to in this Clause as
the "Excess Amount") then:-

 

 
9.16.1
that Finance Party shall promptly notify the Agent (which shall promptly notify
each other Finance Party);

 

 
9.16.2
that Finance Party shall pay to the Agent an amount equal to the Excess Amount
within ten days of its receipt or recovery of the Excess Amount; and

 

 
9.16.3
the Agent shall treat that payment as if it were a payment by the Security Party
in question on account of the sum owed to the Finance Parties as aforesaid and
shall account to the Finance Parties in respect of the Excess Amount in
accordance with the provisions of this Clause.

 
However, if a Finance Party has commenced any Proceedings to recover sums owing
to it under the Security Documents and, as a result of, or in connection with,
those Proceedings has received an Excess Amount, the Agent shall not distribute
any of that Excess Amount to any other Finance Party which had been notified of
the Proceedings and had the legal right to, but did not, join those Proceedings
or commence and diligently prosecute separate Proceedings to enforce its rights
in the same or another court.
 


47

--------------------------------------------------------------------------------





 
9.17
Rescission of Excess Amount If all or any part of any Excess Amount is rescinded
or must otherwise be restored to any of the Security Parties or to any other
third party, the Finance Parties which have received any part of that Excess
Amount by way of distribution from the Agent pursuant to Clause 9.16 shall repay
to the Agent for the account of the Finance Party which originally received or
recovered the Excess Amount, the amount which shall be necessary to ensure that
all of the Banks share rateably in accordance with their Proportionate Shares
together with interest on that amount at a rate equivalent to that (if any) paid
by the Finance Party receiving or recovering the Excess Amount to the person to
whom that Finance Party is liable to make payment in respect of such amount, and
Clause 9.16.3 shall apply only to the retained amount.

 

 
9.18
Proceedings Each of the Finance Parties shall notify one another of the proposed
commencement of any Proceedings under any of the Security Documents prior to
their commencement. No such Proceedings may be commenced without the prior
written consent of the Majority Banks.

 

 
9.19
Instructions Where the Agent is authorised or directed to act or refrain from
acting in accordance with the instructions of the Banks, or of the Majority
Banks where applicable, each of the Banks shall provide the Agent with
instructions within five (5) Business Days of the Agent's written request or
such shorter period as the Agent may reasonably specify. If a Bank does not
provide the Agent with instructions within that period, (i) that Bank shall be
bound by the decision of the Agent, (ii) that Bank shall have no vote for the
purposes of this Clause and (iii) the combined Proportionate Shares of the other
Banks who provided such instructions shall be deemed to contribute 100%. Nothing
in this Clause shall limit the right of the Agent to take, or refrain from
taking, any action without obtaining the instructions of the Banks if the Agent
in its discretion considers it necessary or appropriate to take, or refrain from
taking, such action in order to preserve the rights of the Banks under or in
connection with the Security Documents. In that event, the Agent will notify the
Banks of the action taken by it as soon as reasonably practicable, and the Banks
agree to ratify any action taken by the Agent pursuant to this Clause.

 

 
9.20
Communications Any Communication under this Clause shall be given, delivered,
made or served, in the case of the Agent (in its capacity as Agent, or as

 


48

--------------------------------------------------------------------------------




one of the Banks), and in the case of the other Finance Parties, at the address
indicated in Schedule 1 or such other addresses as shall be duly notified in
writing to the Agent on behalf of the Banks.
 

 
9.21
Payments All amounts payable to a Finance Party under this Clause shall be paid
to such account at such bank as that Finance Party may from time to time direct
in writing to the Agent.

 

 
9.22
Retirement Subject to a successor being appointed in accordance with this
Clause, the Agent may retire as agent and/or security trustee at any time
without assigning any reason by giving to the Borrower and the other Finance
Parties notice of its intention to do so, in which event the following shall
apply:-

 

 
9.22.1
with the consent of the Borrower, not to be unreasonably withheld, the other
Finance Parties may within thirty days after the date of the Agent's notice
appoint a successor to act as agent and/or security trustee or, if they fail to
do so with the consent of the Borrower, not to be unreasonably withheld, the
Agent may appoint any other bank or financial institution as its successor;

 

 
9.22.2
the resignation of the Agent shall take effect simultaneously with the
appointment of its successor on written notice of that appointment being given
to the Borrower and the other Finance Parties;

 

 
9.22.3
the Agent shall thereupon be discharged from all further obligations as agent
and/or security trustee but shall remain entitled to the benefit of the
provisions of this Clause;

 

 
9.22.4
the Agent's successor and each of the other parties to this Agreement shall have
the same rights and obligations amongst themselves as they would have had if
that successor had been a party to this Agreement.

 

 
9.23
No fiduciary relationship Except as provided in Clauses 9.3 and 9.14, the Agent
shall not have any fiduciary relationship with or be deemed to be a trustee of
or for any other Finance Party and nothing contained in any of the Security
Documents shall constitute a partnership between any two or more Banks or
between the Agent and any other Finance Party.

 


49

--------------------------------------------------------------------------------





 
9.24
The Agent as a Bank The expression "the Banks" when used in the Security
Documents includes the Agent in its capacity as one of the Banks. The Agent
shall be entitled to exercise its rights, powers, discretions and remedies under
or pursuant to the Security Documents in its capacity as one of the Banks in the
same manner as any other Bank and as if it were not also the Agent.

 

 
9.25
The Agent as security trustee Unless the context otherwise requires, the
expression "the Agent" when used in the Security Documents includes the Agent
acting in its capacities both as agent and security trustee.

 

10  
Covenants

 
The Borrower covenants with the Finance Parties in the following terms.
 

 
10.1
Negative covenants

 
The Borrower will not:-
 
10.1.1 no third party rights without the Majority Banks' prior written consent,
create or permit to arise or continue any Encumbrance on or over all or any part
of the Vessels or their respective Insurances except for Permitted Liens; nor
 
10.1.2 no other business materially change the nature of their business from
that of acting as a holding company as carried on as at the Execution Date and
shall procure that there is no material change in the nature of the business of
the Group as a whole from that advised to the Agent of the date of this
Agreement; nor
 
10.1.3 merger or amalgamation without the prior written consent of the Majority
Banks, permit any merger or amalgamation; nor
 
10.1.4 no change in management permit anyone other than the Manager to be
appointed as commercial or technical managers of the Vessels, nor permit any
material variation of the arrangements for the commercial or technical
management of the Vessels, nor permit the Manager to sub-contract or delegate a
material part of the commercial or technical management of any Vessel to any
third party.
 


50

--------------------------------------------------------------------------------




10.2 Positive covenants
 

 
10.2.1
Financial statements The Borrower shall procure that the Guarantor shall supply
to the Agent

 

 
(a)
as soon as the same become available, but in any event within one hundred and
fifty (150) days after the end of each of its financial years, its audited
consolidated financial statements for that financial year;

 

 
(b)
as soon as the same become available, but in any event within sixty (60) days of
the end of its second quarter in each of its financial years, unaudited
consolidated financial statements for that half year;

 

 
(c)
as soon as they become available, but in any event within one hundred and fifty
(150) days after the end of each of its financial years, consolidated financial
forecasts for the following two financial years.

 

 
10.2.2
Requirements as to financial statements Each set of financial statements
delivered by the Guarantor under Clause 10.2.1:

 

 
(a)
shall be certified by an officer of the Guarantor to the best of its knowledge
and belief as fairly representing its financial condition as at the date as at
which those financial statements were drawn up; and

 

 
(b)
shall be prepared using GAAP, accounting practices and financial reference
periods consistently applied unless, in relation to any set of financial
statements, the Guarantor notifies the Agent that there has been a change in
GAAP, the accounting practices or reference periods and the Guarantor's auditors
deliver to the Agent:

 

 
(i)
a description of any change necessary for those financial statements to reflect
the GAAP, accounting practices and reference periods upon which the previous
financial statements were prepared; and

 


51

--------------------------------------------------------------------------------





 
(ii)
sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Agent to make an accurate comparison between the
financial position indicated in those financial statements and that indicated in
the previous financial statements.

 

 
10.2.3
Information: miscellaneous The Borrower shall supply to the Agent:

 

 
(a)
all documents dispatched by the Borrower to its creditors generally at the same
time as they are dispatched;

 

 
(b)
promptly upon becoming aware of them, details of any litigation, arbitration or
administrative proceedings which are current, threatened or pending against any
Security Party, and which might, if adversely determined, have a Material
Adverse Effect on the ability of a Security Party to perform its obligations
under the Security Documents or on the validity or enforceability of any of the
Security Documents; and

 

 
(c)
promptly, such further information regarding the financial condition, business
and operations of any Security Party as the Agent may reasonably request
including, without limitation, cash flow analyses and details of the operating
costs of each Vessel.

 

 
10.2.4
Notification of default

 

 
(a)
The Borrower shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

 

 
(b)
Promptly upon a request by the Agent, the Borrower shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying to the best of their knowledge and belief that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it).

 


52

--------------------------------------------------------------------------------




10.2.5 "Know your customer" checks If:
 

 
(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

 
(b)
any change in the status of the Borrower after the date of this Agreement; or

 

 
(c)
a proposed assignment or transfer by a Bank of any of its rights and obligations
under this Agreement to a party that is not a Bank prior to such assignment or
transfer,

 
obliges the Agent or any Bank (or, in the case of (c) above, any prospective new
Bank) to comply with "know your customer" or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Borrower shall promptly upon the request of the Agent or any Bank supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Bank) or any Bank for
itself (or, in the case of (c) above, on behalf of any prospective new Bank) in
order for the Agent or that Bank (or, in the case of (c) above, any prospective
new Bank) to carry out and be satisfied it has complied with all necessary "know
your customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Security Documents.
 
10.2.6 Pari Passu The Borrower shall ensure that its obligations under this
Agreement shall at all times rank at least pari passu with all of its other
present and future unsecured and unsubordinated indebtedness with the exception
of any obligations which are mandatorily preferred by any applicable laws to
companies generally and not by contract.
 
10.2.7 Corporate Existence The Borrower shall ensure that throughout the
Facility Period each of the Security Parties shall (i) remain duly formed and
validly existing under the laws of its respective jurisdiction of incorporation
(ii) remain authorised to do business in the jurisdiction in
 


53

--------------------------------------------------------------------------------




which it transacts its business (iii) continue to have the power to carry on its
business as it is now being conducted and to enter into and perform its
obligations under the Security Documents to which it is a party and (iv)
continue to comply with all laws, statutory, regulatory and other requirements
relative to its business which could reasonably be expected to have a Material
Adverse Effect on its business, assets or operations, financial or otherwise.
 
10.2.8 Admissibility In Evidence The Borrower shall obtain all necessary
authorisations, consents, approvals, licences, exemptions, filings,
registrations, recordings and notarisations required or advisable in connection
with the admissibility in evidence of the Security Documents or any of them in
Proceedings in England or any other jurisdiction in which Proceedings have been
commenced.
 
10.2.9 Registration of Vessels The Borrower undertakes to maintain the
registration of the Vessels under the flag indicated in Schedule 2, or such
other flag requested by the Borrower and is consented to by the Banks (such
consent not to be unreasonably withheld), for the duration of the Facility
Period.
 
10.2.10 Classification The Borrower shall ensure that each Vessel maintains the
highest classification required for the purpose of the relevant trade of such
Vessel which shall be with a Pre-Approved Classification Society or such other
society as may be acceptable to the Agent, in each case, free from any overdue
recommendations and conditions affecting the class of that Vessel.
 
10.2.11 Compliance with Applicable Laws The Borrower shall comply with all
applicable laws to which it may be subject.
 
10.2.12 Inspection of records The Borrower will permit the inspection of its
financial records and accounts on reasonable notice from time to time during
business hours by the Agent or its nominee.
 
10.2.13 Valuations The Borrower will deliver to the Agent:
 


54

--------------------------------------------------------------------------------




(a) a Valuation of each of the Vessels on the due date for delivery of the six
monthly Compliance Certificate (which shall be at the expense of the Borrower);
and
 
(b) on such other occasions as the Agent may reasonably request (which shall be
at the expense of the Agent).
 
10.2.14 Financial covenants Throughout the Facility Period the Borrower shall
procure that the Guarantor shall:-
 
(i) maintain a ratio of Total Shareholder Equity to Total Assets of at least
thirty five per cent. (35%); and
 
(ii) maintain a ratio of EBITDA to Interest Expense of no less than 2.25:1.00.
 

 
10.2.15
Compliance Certificates The Borrower will produce a Compliance Certificate with
each set of audited consolidated annual accounts and each set of unaudited
consolidated six monthly accounts.

 

 
10.2.16
Additional security If and so often as the aggregate of:

 

 
(i)
the Valuations of the Vessels; and

 

 
(ii)
the value of any additional security acceptable to the Agent in its absolute
discretion for the time being provided to the Banks (or to the Agent on their
behalf) pursuant to this Clause (the "Collateral")

 
shall be less than one hundred and forty per cent (140%) of the amount of the
Base Currency Amount (each being a "Relevant Percentage") the Borrower will,
within thirty days of the request of the Agent to do so, at the Borrower's
option:-
 

 
(a)
pay to the Agent or to its nominee a cash deposit in the amount of the shortfall
to be secured in favour of the Banks (or of the Agent on their behalf) as
additional security for the payment of the Indebtedness; or

 


55

--------------------------------------------------------------------------------





 
(b)
give to the Banks (or to the Agent on their behalf) other additional security as
proposed by the Borrower in amount and form acceptable to the Banks in their
reasonable discretion, acting in good faith; or

 

 
(c)
prepay the amount of the Indebtedness which will ensure that the Collateral is
not less than the Relevant Percentage.

 
 
Clauses 5.3, 5.4, 5.5 and 5.6 shall apply, mutatis mutandis, to any prepayment
made pursuant to this Clause and the value of any additional security provided
pursuant to this Clause shall be determined by the Agent in its discretion after
consultation with the Majority Banks. Where the Borrower has provided additional
security pursuant to this Clause, the Borrower may obtain new Valuations (at the
Borrower's expense) on a date falling not earlier than three (3) months after
the date such additional security was provided. If the aggregate amount of the
Collateral reflecting the new Valuations of the Vessels (the "New Security
Amount") is greater than the Relevant Percentage then, provided no Event of
Default has occurred and is continuing, the Agent shall release to the Borrower,
upon the Borrower's written request and at the Borrower's expense, any part of
the additional security as the Borrower shall select with the consent of the
Agent (such consent not to be unreasonably withheld), such that after its
release the New Security Amount will be at least equal to the Relevant
Percentage.
 

11  
Earnings

 

 
11.1
Remittance of Earnings The Borrower shall procure that all Net Earnings and any
Requisition Compensation are paid to the Earnings Account or to such other
account(s) as the Agent shall from time to time specify by notice in writing to
the Borrower to begin as of no later than 30 June 2006 or such later date as the
Banks shall agree. 

 

 
11.2
Earnings Account The Borrower shall maintain the Earnings Account with the Agent
for the duration of the Facility Period free of Encumbrances and rights of set
off except for Permitted Liens and those Encumbrances and rights of set off
created by or under the Security Documents.

 


56

--------------------------------------------------------------------------------






 

12  
Events Of Default

 

 
12.1
The Agent's rights If any of the events set out in Clause 12.2 occurs, the Agent
may at its discretion (and, on the instructions of the Majority Banks, will):

 
12.1.1 by notice to the Borrower declare the Banks to be under no further
obligation to the Borrower under or pursuant to this Agreement and may (and, on
the instructions of the Majority Banks, will) declare all or any part of the
Indebtedness (including such unpaid interest as shall have accrued and any Break
Costs incurred by the Finance Parties) to be immediately payable, whereupon the
Indebtedness (or the part of the Indebtedness referred to in the Agent's notice)
shall immediately become due and payable without any further demand or notice of
any kind; and/or
 
12.1.2 declare that any undrawn portion of the Facility shall be cancelled,
whereupon the same shall be cancelled and the corresponding Commitment of each
Bank shall be reduced to zero; and/or
 

 
12.1.3
exercise any rights and remedies in existence or arising under the Security
Documents.

 

 
12.2
Events of Default The events referred to in Clause 12.1 are:-

 

 
12.2.1
payment default if the Borrower defaults in the payment of any part of the
Indebtedness when due PROVIDED ALWAYS that if the Borrower can demonstrate to
the reasonable satisfaction of the Agent that it has given all necessary
instructions to effect payment and the non-receipt thereof is attributable to an
error in the banking system, such Event of Default shall only occur two (2)
Business Days after such payment fell due; or

 

 
12.2.2
other default if any of the Security Parties fails to observe or perform any of
the covenants, conditions, undertakings, agreements or obligations on its part
contained in any of the Security Documents or shall in any other way be in
breach of any of the Security Documents and such default (if in the reasonable
opinion of the Majority Banks

 


57

--------------------------------------------------------------------------------




capable of remedy) is not remedied within fifteen (15) Business Days after
notice of the default has been given to the Borrower; or
 

 
12.2.3
misrepresentation or breach of warranty if any representation, warranty or
statement made, deemed to be made, or repeated under any of the Security
Documents or in any accounts, certificate, notice instrument, written statement
or opinion delivered by a Security Party under or in connection with any
Security Document is incorrect or misleading in any material respect when made,
deemed to be made or repeated; or

 

 
12.2.4
execution if a distress or execution or other process of a court or authority
not covered by insurance is levied on any of the property of any of the Security
Parties before or after final judgment or by order of any competent court or
authority for an amount in excess of one million Dollars ($1,000,000) or its
equivalent in any other currency and is not satisfied or stayed (with a view to
being contested in good faith) within fourteen days of levy or any other
applicable cure period (if longer); or

 

 
12.2.5
insolvency events if any of the Security Parties:-

 

 
(a)
resolves to appoint, or applies for, or consents to the appointment of, a
receiver, administrative receiver, trustee, administrator or liquidator of
itself or of all or part of its assets; or

 

 
(b)
is unable or admits its inability to pay its debts as they fall due; or

 

 
(c)
makes a general assignment for the benefit of creditors; or

 

 
(d)
ceases trading or threatens to cease trading; or

 

 
(e)
has appointed an Inspector under the Companies Act 1985 or any statutory
provision which the Agent in its discretion considers analogous thereto; or

 

 
12.2.6
insolvency proceedings if any proceedings are commenced or threatened, or any
order or judgment is given by any court, for the bankruptcy, liquidation,
winding up, administration or re-organisation of any of the Security Parties or
for the appointment of a receiver,

 


58

--------------------------------------------------------------------------------




administrative receiver, administrator, liquidator or trustee of any of the
Security Parties or of all or any material part of the assets of any of the
Security Parties or if any person appoints or purports to appoint such receiver,
administrative receiver, administrator, liquidator or trustee which proceeding
is not discharged within fifteen (15) days of its commencement; or
 

 
12.2.7
impossibility or illegality unless covered by Clause 15.7, if any event occurs
which would, or would with the passage of time, render performance of any of the
Security Documents impossible, unlawful or unenforceable by the Banks or the
Agent; or

 

 
12.2.8
conditions subsequent if any of the conditions set out in Clause 3.3 is not
satisfied within the time reasonably required by the Agent; or

 

 
12.2.9
revocation or modification of consents etc. if any material consent, licence,
approval or authorisation which is now or which at any time during the Facility
Period becomes necessary to enable any of the Security Parties to comply with
any of their obligations in or pursuant to any of the Security Documents is
revoked, withdrawn or withheld, or modified in a manner which the Agent
reasonably considers is, or may be, prejudicial to the interests of the Banks in
a material manner, or any material consent, licence, approval or authorisation
ceases to remain in full force and effect; or

 

 
12.2.10
curtailment of business if the business of any of the Security Parties is wholly
or materially curtailed by any intervention by or under authority of any
government, or if all or a substantial part of the undertaking, property or
assets of any of the Security Parties is seized, nationalised, expropriated or
compulsorily acquired by or under authority of any government or any Security
Party disposes or threatens to dispose of a substantial part of its business or
assets; or

 

 
12.2.11
acceleration of other indebtedness if any Financial Indebtedness of any of the
Security Parties or any Material Subsidiary becomes due or capable of being
declared due prior to its stated maturity by reason of default on the part of
that Security Party or Material Subsidiary (as the

 


59

--------------------------------------------------------------------------------




case may be), or is not repaid or satisfied on the due date for its repayment or
any such other loan, guarantee or indebtedness becomes enforceable save for
amounts of less than one million Dollars ($1,000,000) in aggregate, or its
equivalent in any other currency; or
 

 
12.2.12
reduction of capital if any of the Security Parties reduces its authorised or
issued or subscribed capital except as part of a share buy-back, whilst solvent,
by the Borrower; or

 

 
12.2.13
challenge to registration if the registration of any Vessel or any Mortgage
becomes void or voidable or liable to cancellation or termination; or

 

 
12.2.14
war if the country of registration of any Vessel becomes involved in war
involving another sovereign state (whether or not declared) or civil war or is
occupied by any other power and the Agent reasonably considers that, as a
result, the security conferred by the Security Documents is materially
prejudiced; or

 

 
12.2.15
material adverse change etc. if any thing is done or permitted or omitted to be
done by any of the Security Parties or any Material Subsidiary which in the
reasonable opinion of the Majority Banks has a Material Adverse Effect or if
there occurs (in the reasonable opinion of the Majority Banks) any material
adverse change in the business, affairs or financial condition of any of the
Security Parties or any Material Subsidiary from that pertaining at the date of
this Agreement; or

 

 
12.2.16
final judgements if any of the Security Parties fails to comply with any non
appealable court order or fails to pay a final unappealable judgment against it
which remains unsettled for fifteen (15) Business Days; or

 

 
12.2.17
loss of stock market listing if the Guarantor ceases to be listed on NASDAQ or
another recognised stock exchange for more than fifteen (15) Business Days; or

 

 
12.2.18
similar event any event occurs which, under the laws of any jurisdiction, has a
similar or analogous effect to any of those events mentioned in Clauses 12.2.4,
12.2.5 and 12.2.6; or

 


60

--------------------------------------------------------------------------------





 
12.2.19
environmental matters

 

 
(a)
any Environmental Claim is pending or made against the Borrower or any of the
Borrower's Environmental Affiliates or in connection with a Vessel, where such
Environmental Claim has a Material Adverse Effect, where such Environmental
Claim is not covered by the Insurances.

 

 
(b)
any actual Environmental Incident occurs in connection with a Vessel, where such
Environmental Incident has a Material Adverse Effect, where such Environmental
Claim is not covered by the Insurances; or

 

 
12.2.20
repudiation Any Security Party repudiates any Security Document to which it is a
party or does or causes to be done any act or thing evidencing an intention to
repudiate any such Security Documents; or

 

 
12.2.21
Change in ownership or control of the Borrower There is any change in the
beneficial ownership or control of the Borrower from that advised to the Agent
by the Borrower at the date of this Agreement.

 

13  
Set-Off and Lien

 

 
13.1
Set-off The Borrower irrevocably authorises each of the Finance Parties at any
time after all or any part of the Indebtedness shall have become due and payable
to set off without notice any liability of the Borrower to any of the Finance
Parties (whether present or actual, and irrespective of the branch or office,
currency or place of payment) against any credit balance from time to time
standing on any account of the Borrower (whether current or otherwise and
whether or not subject to notice) with any branch of any of the Finance Parties
in or towards satisfaction of the Indebtedness and, in the name of that Finance
Party or the Borrower, to do all acts (including, without limitation, converting
or exchanging any currency) and execute all documents which may be required to
effect such application.

 

 
13.2
Lien If an Event of Default has occurred and is continuing, unremedied or
unwaived, each Finance Party shall have a lien on and be entitled to retain and
realise as additional security for the repayment of the Indebtedness any
cheques, drafts, bills, notes or negotiable or non-negotiable instruments and
any stocks,

 


61

--------------------------------------------------------------------------------




shares or marketable or other securities and property of any kind of the
Borrower (or of that Finance Party as agent or nominee of the Borrower) from
time to time held by that Finance Party, whether for safe custody or otherwise.
 

 
13.3
Restrictions on withdrawal Despite any term to the contrary in relation to any
deposit or credit balance at any time on any account of the Borrower with any of
the Finance Parties, no such deposit or balance shall be repayable or capable of
being assigned, mortgaged, charged or otherwise disposed of or dealt with by the
Borrower after an Event of Default has occurred and while such Event of Default
is continuing unremedied or unwaived, but any Finance Party may from time to
time permit the withdrawal of all or any part of any such deposit or balance
without affecting the continued application of this Clause.

 

 
13.4
Application Whilst an Event of Default is continuing unremedied or unwaived, the
Borrower irrevocably authorises the Agent to apply all sums which the Agent may
receive:-

 
13.4.1 pursuant to a sale or other disposition of a Vessel or any right, title
or interest in a Vessel; or
 
13.4.2 by way of payment to the Agent of any sum in respect of the Insurances or
Requisition Compensation of a Vessel; or
 
13.4.3 otherwise arising under or in connection with any of the Security
Documents
 
in or towards satisfaction, or by way of retention on account, of the
Indebtedness, in such manner as the Agent may in its discretion determine.
 

14  
Assignment and Sub-Participation

 

 
14.1
Right to assign Each of the Banks may assign or transfer all or any of its
rights under or pursuant to the Security Documents or assign or grant
sub-participations in all or any part of its Commitment (i) to any other branch
or affiliate of that Bank or to another Bank or (ii) with the prior written
consent of the Agent and the Borrower (which shall not be unreasonably withheld
and which shall be deemed given if no response shall be received within ten (10)
Business Days of a request

 


62

--------------------------------------------------------------------------------




or at any time whilst an Event of Default is in existence) to any other bank or
financial institution.
 

 
14.2
Borrower's co-operation The Borrower will co-operate fully and will procure that
the other Security Parties co-operate fully with the Banks in connection with
any assignment, transfer or sub-participation pursuant to Clause 14.1; will
execute and procure the execution of such documents as the Banks may require in
connection therewith; and irrevocably authorises each of the Finance Parties to
disclose to any proposed assignee, transferee or sub-participant (whether before
or after any assignment, transfer or sub-participation and whether or not any
assignment, transfer or sub-participation shall take place) all information
relating to the Security Parties, the Facility or the Security Documents which
each such Finance Party may in its discretion consider necessary or desirable
(subject to any duties of confidentiality applicable to the Banks generally).

 

 
14.3
Rights of assignee Any assignee or transferee of a Bank shall (unless limited by
the express terms of the assignment or transfer) take the full benefit of every
provision of the Security Documents benefiting that Bank.

 

 
14.4
Transfer Certificates If any Bank wishes to transfer all or any of its
Commitment as contemplated in Clause 14.1 then such transfer may be effected by
the delivery to the Agent and the Banks of a duly completed and duly executed
Transfer Certificate in which event, on the later of the Transfer Date specified
in such Transfer Certificate and the fifth Business Day after the date of
delivery of such Transfer Certificate to the Agent:

 
14.4.1 to the extent that in such Transfer Certificate the Bank which is a party
thereto seeks to transfer its Commitment in whole, the Borrower and such Bank
shall be released from further obligations towards each other under this
Agreement and their respective rights against each other shall be cancelled
other than existing claims against such Bank for breach of this Agreement (such
rights, benefits and obligations being referred to in this Clause 14.4 as
"discharged rights and obligations");
 
14.4.2 the Borrower and the Transferee which is a party thereto shall assume
obligations towards each other and/or acquire rights against each other which
differ from such discharged rights and obligations only insofar as
 


63

--------------------------------------------------------------------------------




the Borrower and such Transferee have assumed and/or acquired the same in place
of the Borrower and such Bank;
 
14.4.3 the Finance Parties and the Transferee shall acquire the same rights and
benefits and assume the same obligations between themselves as they would have
acquired and assumed had such Transferee been an original party to this
Agreement as a Bank with the rights, benefits and/or obligations acquired or
assumed by it as a result of such transfer; and
 
14.4.4 the Transferee shall pay to the Agent a transfer fee of three thousand
Dollars ($3,000).
 

 
14.5
Power of Attorney In order to give effect to each Transfer Certificate, the
Finance Parties (with the exception of the Banks) and the Borrower each hereby
irrevocably and unconditionally appoint the Agent as its true and lawful
attorney with full power to execute on their respective behalves each Transfer
Certificate delivered to the Agent pursuant to Clause 14.4 without the Agent
being under any obligation to take any further instructions from or give any
prior notice to, any of the Finance Parties or, subject to the Borrower's rights
under Clause 14.1, the Borrower before doing so and the Agent shall so execute
each such Transfer Certificate on behalf of the other Finance Parties (with the
exception of the Banks) and the Borrower immediately on its receipt of the same
pursuant to Clause 14.4.

 

 
14.6
Notification The Agent shall promptly notify the other Finance Parties (with the
exception of the Banks), the Transferee and the Borrower on the execution by it
and the Banks of any Transfer Certificate together with details of the amount
transferred, the Transfer Date and the parties to such transfer.

 

15  
Payments, Mandatory Prepayment, Reserve Requirements and Illegality

 

 
15.1
Payments All amounts payable by the Borrower under or pursuant to any of the
Security Documents shall be paid to such accounts at such banks as the Agent may
from time to time direct to the Borrower and shall be paid in the relevant
Optional Currency in same day funds. Payments shall be deemed to have been
received by the Agent on the date on which the Agent receives authenticated
advice of receipt, unless that advice is received by the Agent on a day other
than a

 


64

--------------------------------------------------------------------------------




Business Day or at a time of day (whether on a Business Day or not) when the
Agent in its reasonable discretion considers that it is impossible or
impracticable for the Agent to utilise the amount received for value that same
day, in which event the payment in question shall be deemed to have been
received by the Agent on the Business Day next following the date of receipt of
advice by the Agent.
 

 
15.2
No deductions or withholdings All payments (whether of principal or interest or
otherwise) to be made by the Borrower pursuant to the Security Documents shall,
subject only to Clause 15.3, be made free and clear of and without deduction for
or on account of any Taxes or other deductions, withholdings, restrictions,
conditions or counterclaims of any nature, and the Borrower will not claim any
equity in respect of any payment due from them to the Banks or to the Agent
under or in relation to any of the Security Documents.

 

 
15.3
Grossing-up If at any time any law requires (or is interpreted to require) the
Borrower to make any deduction or withholding from any payment, or to change the
rate or manner in which any required deduction or withholding is made, the
Borrower will promptly notify the Agent and, simultaneously with making that
payment, will pay to the Agent whatever additional amount (after taking into
account any additional Taxes on, or deductions or withholdings from, or
restrictions or conditions on, that additional amount) is necessary to ensure
that, after making the deduction or withholding, the Agent and the Banks receive
a net sum equal to the sum which they would have received had no deduction or
withholding been made.

 

 
15.4
Evidence of deductions If at any time the Borrower is required by law to make
any deduction or withholding from any payment to be made by it pursuant to any
of the Security Documents, the Borrower will pay the amount required to be
deducted or withheld to the relevant authority within the time allowed under the
applicable law and will, no later than thirty days after making that payment,
deliver to the Agent an original receipt issued by the relevant authority, or
other evidence reasonably acceptable to the Agent, evidencing the payment to
that authority of all amounts required to be deducted or withheld. If the
Borrower makes any deduction or withholding from any payment under or pursuant
to any of the Security Documents, and a Bank subsequently receives a refund or
allowance

 


65

--------------------------------------------------------------------------------




from any tax authority which that Bank at its sole discretion identifies as
being referable to that deduction or withholding, that Bank shall, as soon as
reasonably practicable, pay to the Borrower an amount equal to the amount of the
refund or allowance received, if and to the extent that it may do so without
prejudicing its right to retain that refund or allowance and without putting
itself in any worse financial position than that in which it would have been had
the deduction or withholding not been required to have been made. Nothing in
this Clause shall be interpreted as imposing any obligation on any Bank to apply
for any refund or allowance nor as restricting in any way the manner in which
any Bank organises its tax affairs, nor as imposing on any Bank any obligation
to disclose to the Borrower any information regarding its tax affairs or tax
computations. All costs and expenses incurred by any Bank in obtaining or
seeking to obtain a refund or allowance from any tax authority pursuant to this
Clause shall be for the Borrower's account.
 

 
15.5
Adjustment of due dates If any payment to be made under any of the Security
Documents, other than a payment of interest on the Facility (to which Clause 6.5
applies), shall be due on a day which is not a Business Day, that payment shall
be made on the next succeeding Business Day (unless the next succeeding Business
Day falls in the next calendar month in which event the payment shall be made on
the next preceding Business Day). Any such variation of time shall be taken into
account in computing any interest in respect of that payment.

 

 
15.6
Change in law If, by reason of the introduction of any law, or any change in any
law, or the interpretation or administration of any law, or in compliance with
any request or requirement from any central bank or any fiscal, monetary or
other authority:-

 

 
15.6.1
any Finance Party (or the holding company of any Finance Party) shall be subject
to any Tax with respect to payments of all or any part of the Indebtedness; or

 

 
15.6.2
the basis of Taxation of payments to any Finance Party in respect of all or any
part of the Indebtedness shall be changed; or

 

 
15.6.3
any reserve requirements shall be imposed, modified or deemed applicable against
assets held by or deposits in or for the account of or

 


66

--------------------------------------------------------------------------------




loans by any branch of any Finance Party or its direct or indirect holding
company; or
 

 
15.6.4
any ratio (whether cash, capital adequacy, liquidity or otherwise) which any
Finance Party or its direct or indirect holding company is required or requested
to maintain shall be affected; or

 

 
15.6.5
there is imposed on any Finance Party (or on the direct or indirect holding
company of any Finance Party) any other condition in relation to the
Indebtedness or the Security Documents;

 
and the result of any of the above shall be to increase the cost to any Bank (or
to the direct or indirect holding company of any Bank) of that Bank making or
maintaining its Commitment or its Drawing or to cause any Finance Party to
suffer (in its reasonable opinion) a material reduction in the rate of return on
its overall capital below the level which it reasonably anticipated at the
Execution Date and which it would have been able to achieve but for its entering
into this Agreement and/or performing its obligations under this Agreement, the
Finance Party affected shall notify the Agent and, on demand to the Borrower by
the Agent, the Borrower shall from time to time pay to the Agent for the account
of the Finance Party affected the amount which shall compensate that Finance
Party or the Agent (or the relevant holding company) for such additional cost or
reduced return. A certificate signed by an authorised signatory of the Agent or
of the Finance Party affected setting out the amount of that payment and the
basis of its calculation shall be submitted to the Borrower and shall be
conclusive evidence of such amount save for manifest error or on any question of
law.
 

 
15.7
Illegality and impracticality Notwithstanding anything contained in the Security
Documents, the obligations of a Bank to advance or maintain its Commitment shall
terminate in the event that a change in any law or in the interpretation of any
law by any authority charged with its administration shall make it unlawful for
that Bank to advance or maintain its Commitment. In such event the Bank affected
shall notify the Agent and the Agent shall, by written notice to the Borrower,
declare that Bank's obligations to be immediately terminated. If all or any part
of the Facility shall have been advanced by the Banks to the Borrower the
portion of the Indebtedness (including all accrued interest) advanced by the
Bank so affected shall be prepaid within thirty days

 


67

--------------------------------------------------------------------------------




from the date of such notice, or sooner if illegality is determined. Clause 5.4
shall apply to either of those prepayments if it is made on a day other than the
last day of an Interest Period. During that period, the affected Bank shall
negotiate in good faith with the Borrower to find an alternative method or
lending base in order to maintain the Facility.
 

 
15.8
Changes in market circumstances If at any time a Bank determines (which
determination shall be final and conclusive and binding on the Borrower) that,
by reason of changes affecting the London Interbank market, adequate and fair
means do not exist for ascertaining the rate of interest on the Facility or any
part thereof pursuant to this Agreement:-

 

 
15.8.1
that Bank shall give notice to the Agent and the Agent shall give notice to the
Borrower of the occurrence of such event; and

 

 
15.8.2
the Agent shall as soon as reasonably practicable certify to the Borrower in
writing the effective cost to that Bank of maintaining its Commitment for such
further period as shall be selected by that Bank and the rate of interest
payable by the Borrower for that period; or, if that is not acceptable to the
Borrower,

 

 
15.8.3
the Agent in accordance with instructions from that Bank and subject to that
Bank's approval of any agreement between the Agent and the Borrower, will
negotiate with the Borrower in good faith with a view to modifying this
Agreement to provide a substitute basis for that Bank’s Commitment which is
financially a substantial equivalent to the basis provided for in this
Agreement.

 
If, within thirty days of the giving of the notice referred to in Clause 15.8.1,
the Borrower and the Agent fail to agree in writing on a substitute basis for
such Bank’s Commitment the Borrower will immediately prepay the amount of such
Bank’s Commitment and the Maximum Facility Amount will automatically decrease by
the amount of such Commitment and such decrease shall not be reversed. Clause
5.4 shall apply to that prepayment if it is made on a day other than the last
day of an Interest Period.
 


68

--------------------------------------------------------------------------------






 

 
15.9
Non-availability of currency If a Bank is for any reason unable to obtain the
relevant Optional Currency in the London Interbank market and is, as a result,
or as a result of any other contingency affecting the London Interbank market,
unable to advance or maintain its Commitment in the relevant Optional Currency,
that Bank shall give notice to the Agent and the Agent shall give notice to the
Borrower and that Bank's obligations to make the Facility available shall
immediately cease. In that event, if all or any part of the Facility shall have
been advanced by that Bank to the Borrower, the Agent in accordance with
instructions from that Bank and subject to that Bank's approval of any agreement
between the Agent and the Borrower, will negotiate with the Borrower in good
faith with a view to establishing a mutually acceptable basis for funding the
Facility or relevant part thereof from an alternative source. If the Agent and
the Borrower have failed to agree in writing on a basis for funding the Facility
or relevant part thereof from an alternative source by 11.00 a.m. on the second
Business Day prior to the end of the then current relevant Interest Period, the
Borrower will (without prejudice to its other obligations under or pursuant to
this Agreement, including, without limitation, its obligation to pay interest on
the Facility, arising on the expiry of the then relevant Interest Period) prepay
the Indebtedness (or relevant part thereof) to the Agent on behalf of that Bank
on the expiry of the then current relevant Interest Period.

 

16  
Communications

 

 
16.1
Method Except for Communications pursuant to Clause 9, which shall be made or
given in accordance with Clause 9.20, any Communication may be given, delivered,
made or served (as the case may be) under or in relation to this Agreement by
letter or fax and shall be in the English language and sent addressed:-

 

 
16.1.1
in the case of any of the Finance Parties to the Agent at its address at the
head of this Agreement (fax no: +47 5521 1924) marked for the attention of:
Credit Administration; and

 

 
16.1.2
in the case of the Borrower to the Communications Address;

 
or to such other address or fax number as the Agent or the Borrower may
designate for themselves by written notice to the others.
 


69

--------------------------------------------------------------------------------





 
16.2
Timing A Communication shall be deemed to have been duly given, delivered, made
or served to or on, and received by a party to this Agreement:-

 

 
16.2.1
in the case of a fax when the sender receives one or more transmission reports
showing the whole of the Communication to have been transmitted to the correct
fax number;

 

 
16.2.2
if delivered to an officer of the relevant party or (in the case of the
Borrower) left at the Communications Address at the time of delivery or leaving;
or

 

 
16.2.3
if posted, at 9.00 a.m. on the fifth Business Day after posting by prepaid first
class post.

 
Any Communication by fax shall be promptly confirmed in writing by post or hand
delivery.
 

17  
General Indemnities

 

 
17.1
Currency In the event of any Finance Party receiving or recovering any amount
payable under any of the Security Documents in a currency other than the
Currency of Account, and if the amount received or recovered is insufficient
when converted into the Currency of Account at the date of receipt to satisfy in
full the amount due, the Borrower shall, on the Agent's written demand, pay to
the Agent such further amount in the Currency of Account as is sufficient to
satisfy in full the amount due and that further amount shall be due to the Agent
on behalf of the Finance Parties as a separate debt under this Agreement.

 

 
17.2
Costs and expenses The Borrower will, within fourteen days of the Agent's
written demand, reimburse the Agent (on behalf of each of the Finance Parties)
for all reasonable out of pocket expenses including external legal costs
(including stamp duty, Value Added Tax or any similar or replacement tax if
applicable) of and incidental to:-

 

 
17.2.1
the negotiation, preparation, execution and registration of the Security
Documents (whether or not any of the Security Documents are actually executed or
registered and whether or not all or any part of the Facility is advanced);

 


70

--------------------------------------------------------------------------------





 
17.2.2
any amendments, addenda or supplements to any of the Security Documents (whether
or not completed);

 

 
17.2.3
any other documents which may at any time reasonably be required by any Finance
Party to give effect to any of the Security Documents or which any Finance Party
is entitled to call for or obtain pursuant to any of the Security Documents; and

 

 
17.2.4
the exercise of the rights, powers, discretions and remedies of the Finance
Parties under or pursuant to the Security Documents.

 

 
17.3
Events of Default The Borrower shall indemnify the Finance Parties from time to
time on demand against all losses and costs incurred or sustained by any Finance
Party as a consequence of any Event of Default, including (without limitation)
any Break Costs.

 

 
17.4
Funding costs The Borrower shall indemnify the Finance Parties from time to time
on demand against all losses and costs incurred or sustained by any Finance
Party if, for any reason due to a default or other action by the Borrower, any
Drawing is not advanced to the Borrower after the relevant Drawdown Notice has
been given to the Agent, or is advanced on a date other than that requested in
the Drawdown Notice, including (without limitation) any Break Costs.

 

 
17.5
Protection and enforcement The Borrower shall indemnify the Finance Parties from
time to time on demand against all losses, costs and liabilities which any
Finance Party may from time to time sustain, incur or become liable for in or
about the protection, maintenance or enforcement of the rights conferred on the
Finance Parties by the Security Documents or in or about the exercise or
purported exercise by the Finance Parties of any of the rights, powers,
discretions or remedies vested in them under or arising out of the Security
Documents, including (without limitation) any losses, costs and liabilities
which any Finance Party may from time to time sustain, incur or become liable
for by reason of any Finance Party being mortgagees of any Vessel, assignees of
any Mortgage and/or a lender to the Borrower, or by reason of any Finance Party
being deemed by any court or authority to be an operator or controller, or in
any way concerned in the operation or control, of any Vessel. No such indemnity
will be given to a Finance Party where any such loss, cost or liability has
occurred due to gross negligence

 


71

--------------------------------------------------------------------------------




or wilful misconduct on the part of that Finance Party; however this shall not
affect the right of any other Finance Party to receive any such indemnity.
 

 
17.6
Liabilities of Finance Parties The Borrower will from time to time reimburse the
Finance Parties on demand for all sums which any Finance Party may pay on
account of any of the Security Parties or in connection with any Vessel (whether
alone or jointly or jointly and severally with any other person) including
(without limitation) all sums which any Finance Party may pay or guarantees
which any Finance Party may give in respect of the Insurances, any expenses
incurred by any Finance Party in connection with the maintenance or repair of
any Vessel or in discharging any lien, bond or other claim relating in any way
to any Vessel, and any sums which any Finance Party may pay or guarantees which
they may give to procure the release of any Vessel from arrest or detention.

 

 
17.7
Taxes The Borrower shall pay all Taxes to which all or any part of the
Indebtedness or any of the Security Documents may be at any time subject and
shall indemnify the Finance Parties on demand against all liabilities, costs,
claims and expenses incurred in connection therewith, including but not limited
to any such liabilities, costs, claims and expenses resulting from any omission
to pay or delay in paying any such Taxes. The indemnity contained in this Clause
shall survive the repayment of the Indebtedness.

 

18  
Miscellaneous

 

 
18.1
Waivers No failure or delay on the part of any Finance Party in exercising any
right, power, discretion or remedy under or pursuant to any of the Security
Documents, nor any actual or alleged course of dealing between any Finance Party
and any of the Security Parties, shall operate as a waiver of, or acquiescence
in, any default on the part of any Security Party, unless expressly agreed to do
so in writing by the Agent, nor shall any single or partial exercise by any
Finance Party of any right, power, discretion or remedy preclude any other or
further exercise of that right, power, discretion or remedy, or the exercise by
a Finance Party of any other right, power, discretion or remedy.

 

 
18.2
No oral variations No variation or amendment of any of the Security Documents
shall be valid unless in writing and signed on behalf of the Agent and the
relevant Security Party.

 


72

--------------------------------------------------------------------------------





 
18.3
Severability If at any time any provision of any of the Security Documents is
invalid, illegal or unenforceable in any respect that provision shall be severed
from the remainder and the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired in any way.

 

 
18.4
Successors etc. The Security Documents shall be binding on the Security Parties
and on their successors and permitted transferees and assignees, and shall inure
to the benefit of the Finance Parties and their respective successors,
transferees and assignees. The Borrower may not assign or transfer any of its
rights or duties under or pursuant to any of the Security Documents without the
prior written consent of the Banks.

 

 
18.5
Further assurance If any provision of the Security Documents shall be invalid or
unenforceable in whole or in part by reason of any present or future law or any
decision of any court, or if the documents at any time held by the Finance
Parties on their behalf are considered by the Banks for any reason insufficient
to carry out the terms of this Agreement, then from time to time the Borrower
will promptly, on demand by the Agent, execute or procure the execution of such
further documents as in the reasonable opinion of the Banks are necessary to
provide adequate security for the repayment of the Indebtedness.

 

 
18.6
Other arrangements The Finance Parties may, without prejudice to their rights
under or pursuant to the Security Documents, at any time and from time to time,
on such terms and conditions as they may in their discretion determine, and
without notice to the Borrower, grant time or other indulgence to, or compound
with, any other person liable (actually or contingently) to the Finance Parties
or any of them in respect of all or any part of the Indebtedness, and may
release or renew negotiable instruments and take and release securities and hold
funds on realisation or suspense account without affecting the liabilities of
the Borrower or the rights of the Finance Parties under or pursuant to the
Security Documents.

 

 
18.7
Advisers The Borrower irrevocably authorises the Agent, at any time and from
time to time during the Facility Period, to consult insurance advisers on any
matters relating to the Insurances, and from time to time to consult or retain
advisers or consultants to monitor or advise on any other claims relating to the
Vessels. The Borrower will provide such advisers and consultants with all
information and documents which they may from time to time reasonably require

 


73

--------------------------------------------------------------------------------




and will reimburse the Agent on demand for all reasonable costs and expenses
incurred by the Agent in connection with the consultation or retention of such
advisers or consultants.
 

 
18.8
Delegation The Finance Parties may at any time and from time to time delegate to
any person any of their rights, powers, discretions and remedies pursuant to the
Security Documents, other than rights relating to actions to be taken by the
Majority Banks or the Banks as a group on such terms as they may consider
appropriate (including the power to sub-delegate).

 

 
18.9
Rights etc. cumulative Every right, power, discretion and remedy conferred on
the Finance Parties under or pursuant to the Security Documents shall be
cumulative and in addition to every other right, power, discretion or remedy to
which they may at any time be entitled by law or in equity. The Finance Parties
may exercise each of their rights, powers, discretions and remedies as often and
in such order as they deem appropriate subject to obtaining the prior written
consent of the Majority Banks. The exercise or the beginning of the exercise of
any right, power, discretion or remedy shall not be interpreted as a waiver of
the right to exercise any other right, power, discretion or remedy either
simultaneously or subsequently.

 

 
18.10
No enquiry The Finance Parties shall not be concerned to enquire into the powers
of the Security Parties or of any person purporting to act on behalf of any of
the Security Parties, even if any of the Security Parties or any such person
shall have acted in excess of their powers or if their actions shall have been
irregular, defective or informal, whether or not any Finance Parties had notice
thereof.

 

 
18.11
Continuing security The security constituted by the Security Documents shall be
continuing and shall not be satisfied by any intermediate payment or
satisfaction until the Indebtedness shall have been repaid in full and none of
the Finance Parties shall be under any further actual or contingent liability to
any third party in relation to the Vessels, the Insurances or Requisition
Compensation or any other matter referred to in the Security Documents.

 

 
18.12
Security cumulative The security constituted by the Security Documents shall be
in addition to any other security now or in the future held by the Finance
Parties or any of them for or in respect of all or any part of the Indebtedness,
and

 


74

--------------------------------------------------------------------------------




shall not merge with or prejudice or be prejudiced by any such security or any
other contractual or legal rights of any of the Finance Parties, nor affected by
any irregularity, defect or informality, or by any release, exchange or
variation of any such security. Section 93 of the Law of Property Act 1925 and
all provisions which the Agent considers analogous thereto under the law of any
other relevant jurisdiction shall not apply to the security constituted by the
Security Documents.
 

 
18.13
Re-instatement If any Finance Party takes any steps to exercise any of its
rights, powers, remedies or discretions pursuant to the Security Documents and
the result shall be adverse to the Finance Parties, the Borrower and the Finance
Parties shall be restored to their former positions as if no such steps had been
taken.

 

 
18.14
No liability None of the Finance Parties, nor any agent or employee of any
Finance Party, nor any receiver and/or manager appointed by the Agent, shall be
liable for any losses which may be incurred in or about the exercise of any of
the rights, powers, discretions or remedies of the Finance Parties under or
pursuant to the Security Documents nor liable as mortgagee in possession for any
loss on realisation or for any neglect or default of any nature for which a
mortgagee in possession might otherwise be liable unless such Finance Party’s
action constitutes gross negligence or wilful misconduct.

 

 
18.15
Rescission of payments etc. Any discharge, release or reassignment by any of the
Finance Parties of any of the security constituted by, or any of the obligations
of any Security Party contained in, any of the Security Documents shall be (and
be deemed always to have been) void if any act (including, without limitation,
any payment) as a result of which such discharge, release or reassignment was
given or made is subsequently wholly or partially rescinded or avoided by
operation of any law, unless such Finance Party's action constitutes gross
negligence or wilful misconduct.

 

 
18.16
Subsequent Encumbrances If the Agent receives notice of any subsequent
Encumbrance (other than any Encumbrance permitted by the terms of this
Agreement) affecting any Vessel or all or any part of the Insurances or
Requisition Compensation, the Agent may open a new account in its books for the
Borrower. If the Agent does not open a new account, then (unless the Encumbrance
is permitted by the terms of this Agreement or the Agent gives written notice to
the contrary to the Borrower) as from the time of receipt by the

 


75

--------------------------------------------------------------------------------




Agent of notice of such subsequent Encumbrance, all payments made to the Agent
shall be treated as having been credited to a new account of the Borrower and
not as having been applied in reduction of the Indebtedness.
 

 
18.17
Releases If any Finance Party shall at any time in its discretion release any
party from all or any part of any of the Security Documents or from any term,
covenant, clause, condition or obligation contained in any of the Security
Documents, the liability of any other party to the Security Documents shall not
be varied or diminished.

 

 
18.18
Certificates Any certificate or statement signed by an authorised signatory of
the Agent purporting to show the amount of the Indebtedness (or any part of the
Indebtedness) or any other amount referred to in any of the Security Documents
shall, save for manifest error or on any question of law, be conclusive evidence
as against the Borrower of that amount.

 

 
18.19
Survival of representations and warranties The representations and warranties on
the part of the Borrower contained in this Agreement shall survive the execution
of this Agreement and the advance of the Facility or any part thereof.

 

 
18.20
Counterparts This Agreement may be executed in any number of counterparts each
of which shall be original but which shall together constitute the same
instrument.

 

 
18.21
Third Party Rights Notwithstanding the provisions of the Contracts (Rights of
Third Parties) Act 1999, no term of this Agreement is enforceable by a person
who is not a party to it.

 

19  
Law and Jurisdiction

 

 
19.1
Governing law This Agreement shall in all respects be governed by and
interpreted in accordance with English law.

 

 
19.2
Jurisdiction For the exclusive benefit of the Finance Parties, the parties to
this Agreement irrevocably agree that the courts of England are to have
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement and that any Proceedings may be brought in those courts. The
Borrower irrevocably waives any objection which it may now or in the future have
to the

 


76

--------------------------------------------------------------------------------




laying of the venue of any Proceedings in any court referred to in this Clause,
and any claim that those Proceedings have been brought in an inconvenient or
inappropriate forum.
 

 
19.3
Alternative jurisdictions Nothing contained in this Clause shall limit the right
of the Finance Parties to commence any Proceedings against the Borrower in any
other court of competent jurisdiction nor shall the commencement of any
Proceedings against the Borrower in one or more jurisdictions preclude the
commencement of any Proceedings in any other jurisdiction, whether concurrently
or not.

 

 
19.4
Service of process Without prejudice to the right of the Finance Parties to use
any other method of service permitted by law, the Borrower irrevocably agrees
that any writ, notice, judgment or other legal process shall be sufficiently
served on it if addressed to it and left at or sent by post to the Address for
Service, and in that event shall be conclusively deemed to have been served at
the time of leaving or, if posted, at 9.00 a.m. on the third Business Day after
posting by prepaid first class registered post.

 
IN WITNESS of which the parties to this Agreement have executed this Agreement
the day and year first before written.
 


77

--------------------------------------------------------------------------------




SCHEDULE 1
 
The Banks, the Commitments and the Proportionate Shares
 


The Banks
The Commitments ($)
The Proportionate Shares (%)
DnB NOR BANK ASA
$43,200,000
72%
THE ROYAL BANK OF SCOTLAND PLC
$16,800,000
28%
 





78

--------------------------------------------------------------------------------




SCHEDULE 2
 
The Vessels
 


Owner
 
Country of Incorporation
 
Vessel
 
Flag
 
Gulf Offshore N.S. Limited
 
England and Wales
 
"HIGHLAND BUGLAR"
 
UK
 
Gulf Offshore N.S. Limited
 
England and Wales
 
"HIGHLAND EAGLE"
 
UK
 
Gulf Offshore N.S. Limited
 
England and Wales
 
"HIGHLAND MONARCH"
 
UK
 
Gulf Offshore N.S. Limited
 
England and Wales
 
"HIGHLAND ENDURANCE"
 
UK
 
Gulf Offshore N.S. Limited
 
England and Wales
 
"HIGHLAND COURAGE"
 
UK
 
Gulf Offshore N.S. Limited
 
England and Wales
 
"HIGHLAND VALOUR"
 
UK
 



 


79

--------------------------------------------------------------------------------




SCHEDULE 3
 
Form of Transfer Certificate
 
To:  DnB NOR Bank ASA as agent (the "Agent")
The Royal Bank of Scotland plc (the "Bank")


TRANSFER CERTIFICATE


This transfer certificate relates to a facility agreement (as the same may be
from time to time amended, varied, novated or supplemented, the "Facility
Agreement") dated                                2006 whereby an initial
reducing revolving credit facility of up to $30,000,000 was made available to
GulfMark Rederi AS by a group of banks on whose behalf the Agent acts as agent
and security trustee.



1  
Terms defined in the Facility Agreement shall, subject to any contrary
indication, have the same meanings herein. The terms "Existing Bank" and
"Transferee" are defined in the schedule to this transfer certificate .




2  
The Existing Bank (i) confirms that the details in the Schedule hereto under the
heading "Existing Bank's Commitment" accurately summarises its Commitment in the
Facility Agreement and (ii) requests the Transferee to accept and procure the
transfer to the Transferee of the portion of such Commitment specified in the
Schedule hereto by counter-signing and delivering the Transfer Certificate to
the Agent at its address for the service of Communications specified in the
Facility Agreement.




3  
The Transferee requests the Agent and the Bank to accept this Transfer
Certificate as being delivered to the Agent and the Bank pursuant to and for the
purposes of clause 14.4 of the Facility Agreement so as to take effect in
accordance with the terms thereof on the Transfer Date or on such later date as
may be determined in accordance with the terms thereof.




4  
The Transferee confirms that it has received a copy of the Facility Agreement
together with such other information as it has required in connection with this
transaction and that it has not relied and will not in the future rely on the
Existing Bank or any other party to the Facility Agreement to check or enquire
on its behalf into the legality, validity,



80

--------------------------------------------------------------------------------




effectiveness, adequacy, accuracy or completeness of any such information and
further agrees that it has not relied and will not rely on the Existing Bank or
any other party to the Facility Agreement to access or keep under review on its
behalf the financial condition, creditworthiness, condition, affairs, status or
nature of the Borrower or any other party to the Facility Agreement.



5  
Execution of this Transfer Certificate by the Transferee constitutes its
representation to the Transferor and all other parties to the Facility Agreement
that it has power to become a party to the Facility Agreement as a Bank (as
defined in the Facility Agreement) on the terms herein and therein set out and
has taken all steps to authorise execution and delivery of this Transfer
Certificate.




6  
The Transferee undertakes with the Existing Bank and each of the other parties
to the Facility Agreement that it will perform in accordance with their terms
all those obligations which by the terms of the Facility Agreement will be
assumed by it after delivery of this Transfer Certificate to the Agent and the
Bank and satisfaction of the conditions (if any) subject to which the Transfer
Certificate is expressed to take effect.




7  
The Existing Bank makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Facility Agreement or any document relating thereto and
assumes no responsibility for the financial condition of the Borrower or for the
performance and observance by the Borrower of any of their obligations under the
Facility Agreement or any document relating thereto and any and all such
conditions and warranties, whether express or implied by law or otherwise, are
hereby excluded.




8  
The Existing Bank gives notice that nothing in this transfer certificate or in
the Facility Agreement (or any document relating thereto) shall oblige the
Existing Bank to (i) accept a re-transfer from the Transferee of the whole or
any part of its rights, benefits and/or obligations under the Facility Agreement
transferred pursuant hereto or (ii) support any losses directly or indirectly
sustained or incurred by the Transferee for any reason whatsoever including,
without limitation, the non-performance by the Borrower or any other party to
the Facility Agreement (or any document relating thereto) of its obligations
under any such document. The Transferee acknowledges the absence of any such
obligation as is referred to in (i) or (ii) above.



81

--------------------------------------------------------------------------------







9  
This Transfer Certificate and the rights and obligations of the parties
hereunder shall be governed by and interpreted in accordance with English law.

THE SCHEDULE



1  
Existing Bank:




2  
Transferee:




3  
Transfer Date:




4  
Existing Bank's Commitment1:Portion Transferred





[Transferor Bank]    [Transferee Bank]


By:      By:


Date:      Date:


DnB NOR Bank ASA


As agent for and on behalf of itself,
the Borrower and the other Finance Parties (with the exception of the Banks):-


By: ……………………………………


Date: [    ]




The Royal Bank of Scotland plc


By: ……………………………………


Date: [    ]








1 Details of the Bank's Commitment should not be completed after the Termination
Date.


82

--------------------------------------------------------------------------------




SCHEDULE 4
 
Form of Drawdown Notice
 


To:
DnB NOR Bank ASA





From: GULF OFFSHORE N.S. LIMITED


[Date]


Dear Sirs,
Drawdown Notice


We refer to the Revolving Credit Facility Agreement dated
                                    2006 made between, amongst others, ourselves
and yourselves ("the Agreement").


Words and phrases defined in the Agreement have the same meaning when used in
this Drawdown Notice.


Pursuant to Clause 2.3 of the Agreement, we irrevocably request that the Banks
advance a Drawing of [           ] to us on                   200[ ], which is a
Business Day, by paying the amount of the Drawing to [     ].
 
We warrant that the representations and warranties contained in Clause 4 of the
Agreement other than those in clause 4.9 [and clause 4.17]2  are true and
correct at the date of this Drawdown Notice and will be true and correct on
              200[ ]; that no Event of Default nor Potential Event of Default
has occurred and is continuing, and that no Event of Default or Potential Event
of Default will result from the advance of the Drawing requested in this
Drawdown Notice.


[We further confirm and certify that no material adverse change has occurred
since the Execution Date in the business, assets, operations, condition
(financial or otherwise) or prospects of the Borrower or its subsidiaries or in
the facts and information regarding such entities as represented to date3 ].
 
2 To be in subsequent Drawdown Notices only.
3 To be in first Drawdown Notice only.


83

--------------------------------------------------------------------------------






We select the period of [       ] months as the [first] Interest Period in
respect of the Drawing.


Yours faithfully




.......................
For and on behalf of
GULF OFFSHORE N.S. LIMITED
 


84

--------------------------------------------------------------------------------




SCHEDULE 5
 
Calculation of the Mandatory Cost
 
1
The Mandatory Cost is an addition to the interest rate to compensate the Banks
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 
2
On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the "Additional Cost Rate")
for each Bank, in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by the Agent as a weighted average of the Banks'
Additional Cost Rates (weighted in proportion to the percentage participation of
each Bank in the Loan) and will be expressed as a percentage rate per annum.

 
3
The Additional Cost Rate for any Bank lending from a Facility Office in a
Participating Member State will be the percentage notified by that Bank to the
Agent. This percentage will be certified by that Bank in its notice to the Agent
to be its reasonable determination of the cost (expressed as a percentage of
that Bank's participation in all loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 
4
The Additional Cost Rate for any Bank lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 
per cent. per annum.
E x 0.01
300 
 

 
Where E is the rate of charge payable by a Bank to the Financial Services
Authority under the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by the Agent as being
the average of the Fee Tariffs applicable to that Bank for that financial year).

 
5 For the purposes of this Schedule:
 

 
(a)
"Eligible Liabilities and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 


85

--------------------------------------------------------------------------------





 
(b)
"Facility Office" means the office notified by a Bank to the Agent in writing on
or before the date it becomes a Bank as the office through which it will perform
its obligations under the Agreement;

 

 
(c)
"Fee Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

 
(d)
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fee Rules but taking into account any applicable
discount rate); and

 

 
(e)
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union;

 

 
(f)
"Parties" means any party to the Agreement, including its successors in title
permitted assigns and permitted transferees; and

 

 
(g)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6
If requested by the Agent, each Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to the Agent, the rate
of charge payable by that Bank to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by that Bank as being the
average of the Fee Tariffs applicable to that Bank for that financial year).

 
7
Each Bank shall supply any information required by the Agent for the purpose of
calculating its Additional Cost Rate. In particular, but without limitation,
each Bank Shall supply the following information on or prior to the date on
which it becomes a Bank:

 
(a) the jurisdiction of its Facility Office; and
 
(b) any other information that the Agent may reasonably require for such
purpose.
 
Each Bank shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.
 


86

--------------------------------------------------------------------------------




8
The percentages of each Bank for the purpose of E above shall be determined by
the Agent based upon the information supplied to it pursuant to paragraphs 6 and
7 above and on the assumption that, unless the Bank notifies the Agent to the
contrary, each Bank's obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a Facility Office in the same jurisdiction as in its Facility
Office.

 
9
The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Bank and shall be
entitled to assume that the information provided by any Bank pursuant to
paragraphs 3, 6 and 7 above is true and correct in all respects.

 
10
The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Banks on the basis of the Additional Cost Rate for each
Bank based on the information provided by each Bank pursuant to paragraphs 3, 6
and 7 above.

 
11
Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Bank shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 
12
The Agent may from time to time, after consultation with the Borrower and the
Banks determine and notify to all Parties any amendments which are required to
be made to this Schedule in order to comply with any change in law, regulation
or any requirements from time to time imposed by the Bank of England, the
Financial Services Authority or the European Central Bank (or, in any case, any
other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 


87

--------------------------------------------------------------------------------




SCHEDULE 6
 
Form of Compliance Certificate
 
To: DnB NOR Bank ASA (the "Agent")
From: Gulf Offshore N.S. Limited


Date: [Ÿ]




Dear Sirs,
 
We refer to an agreement (the "Agreement") dated [                        ] 2006
and made between (inter alia) (1) ourselves as borrower (2) the banks and
financial institutions listed in Schedule 1 of the Agreement as banks and (3)
the Agent as the agent and security trustee (as from time to time amended,
varied, novated or supplemented).
 
Terms defined or construed in the Agreement have the same meanings and
constructions in this Certificate.
 
We attach the relevant calculation details applicable on the last day of our
financial [year][quarter] ending [Ÿ] (the "Relevant Period") which confirm
that:-
 
1.
The Guarantor's Total Shareholder Equity is [          ], and the Guarantor's
Total Assets are [          ]. As such the ratio of Total Shareholder Equity to
Total Assets is [          ].

 
2.
The Guarantor's EBITDA is [          ] and the Guarantor's Interest Expense is
[          ]. As such the Guarantor's ratio of EBITDA to Interest Expense is
[          ].

 
3.
We attach Valuations for each of the Vessels showing an aggregate Valuation of
[          ]. As such the aggregate of:

 

 
(a)
the Valuations of the Vessels; and

 

 
(b)
the value of any additional security acceptable to the Agent in its absolute
discretion for the time being provided to the Banks (or to the Agent on their
behalf) pursuant to Clause 10.2.16,

 
is [    ]% of the Maximum Facility Amount.
 


88

--------------------------------------------------------------------------------






 


Signed:  ………………………………….
Duly authorised representative of
GULF OFFSHORE N.S. LIMITED




89

--------------------------------------------------------------------------------








SIGNED by
duly authorised for and on behalf
of DnB NOR Bank ASA
(as Agent, MLA, Issuer and Bank)
in the presence of:- Ania Lipinski
)
)
)
)
)
/s/ M.A. Russell
 
/s/ Ania Lipinski
Stephenson Harwood
One, St. Paul’s Churchyard
London EC4M 8SH
 
SIGNED by
duly authorised for and on behalf
of THE ROYAL BANK OF SCOTLAND PLC
(as Bank)
in the presence of:- Ania Lipinski
)
)
)
)
)
/s/ Ian Mace
 
/s/ Ania Lipinski
Stephenson Harwood
One, St. Paul’s Churchyard
London EC4M 8SH
 
SIGNED by B. Streeter
duly authorised for and on behalf
of GULF OFFSHORE N.S. LIMITED
in the presence of:-
)
)
)
)
)
/s/ Bruce Streeter
 
/s/ Mary Kay Kutka
Mary Kay Kutka
10111 Richmond Ave., Ste. 340
Houston, TX 77042










90

--------------------------------------------------------------------------------




 